--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Execution Version

--------------------------------------------------------------------------------



_____________________


ASSET PURCHASE AGREEMENT
_____________________


among


COSI, INC.


HEARTHSTONE PARTNERS, LLC


HEARTHSTONE ASSOCIATES, LLC


XANDO COSI MARYLAND, INC.


COSI SANDWICH BAR, INC.


and


LIMAB LLC


Dated as of October 18, 2016
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE I
DEFINITIONS
     
Section 1.01
Definitions
1
Section 1.02
Interpretation and Rules of Construction
13
     
ARTICLE II
PURCHASE AND SALE
     
Section 2.01
Purchase and Sale of Assets
14
Section 2.02
Assumption and Exclusion of Liabilities
18
Section 2.03
Purchase of Purchased Assets
21
Section 2.04
Assignment of Contracts and Rights
21
Section 2.05
Purchase Price.
22
Section 2.06
Allocation of the Purchase Price
22
Section 2.07
Cure Costs
23
Section 2.08
Closing
24
Section 2.09
Closing Deliveries by the Seller
24
Section 2.10
Closing Deliveries by the Purchaser
26
Section 2.11
Relinquishment of Control
26
Section 2.12
Bankruptcy Auction
27
     
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
     
Section 3.01
Organization, Authority and Qualification
28
Section 3.02
No Conflict
28
Section 3.03
Governmental Consents and Approvals
29
Section 3.04
Financial Condition
29
Section 3.05
Litigation
30
Section 3.06
Compliance with Laws
30
Section 3.07
Environmental Matters
30
Section 3.08
Intellectual Property
31
Section 3.09
Real Property
33
Section 3.10
Employee Benefits Matters
34
Section 3.11
Taxes
36
Section 3.12
Material Contracts
37
Section 3.13
Brokers
38
Section 3.14
Title to Purchased Assets; Good Condition
38
Section 3.15
Sufficiency of Assets
39
Section 3.16
Insurance
39
Section 3.17
Suppliers
39
Section 3.18
Permits
40
Section 3.19
Liquor Licenses
40
Section 3.20
Absence of Certain Changes
40

 

--------------------------------------------------------------------------------





Section 3.21
Labor Matters
41
Section 3.22
Inventory
41
Section 3.23
Receivables
41
Section 3.24
Foreign Corrupt Practices Act
42
Section 3.25
U.S. Real Property Holding Corporation
42
Section 3.26
Transactions with Related Parties
42
Section 3.27
Franchise Matters
43
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
     
Section 4.01
Organization and Authority of the Purchaser
43
Section 4.02
No Conflict
44
Section 4.03
Governmental Consents and Approvals
44
Section 4.04
Litigation
44
Section 4.05
Condition of the Business
45
     
ARTICLE V
ADDITIONAL AGREEMENTS
     
Section 5.01
Conduct of Business Prior to the Closing
45
Section 5.02
Access to Information; Consultant
49
Section 5.03
Damage or Destruction
51
Section 5.04
Regulatory and Other Authorizations; Notices and Consents
51
Section 5.05
Permits and Licenses
51
Section 5.06
Intellectual Property
52
Section 5.07
Further Action
52
Section 5.08
Tax Cooperation and Exchange of Information
53
Section 5.09
Taxes
54
Section 5.10
Waiver of Bulk Sales Laws
55
Section 5.11
Nondisclosure
55
Section 5.12
Notification of Certain Matters
56
Section 5.13
Suppliers
56
Section 5.14
Misdirected Payments
56
Section 5.15
Gift Cards and Customer Programs
56
Section 5.16
“G” Reorganization
56
Section 5.17
Seller Disclosure Schedules
57
     
ARTICLE VI
EMPLOYEE MATTERS
     
Section 6.01
Transferred Employees
57
Section 6.02
No Obligation
58
     
ARTICLE VII
CONDITIONS TO CLOSING
     
Section 7.01
Conditions to Obligations of the Sellers
59

 

--------------------------------------------------------------------------------





Section 7.02
Conditions to Obligations of the Purchaser
60
     
ARTICLE VIII
TERMINATION, AMENDMENT AND WAIVER
     
Section 8.01
Termination
62
Section 8.02
Effect of Termination
63
     
ARTICLE IX
NON-SURVIVAL OF REPRESENTATIONS AND WARRANTIES
     
Section 9.01
Non-Survival of Representations and Warranties
64
     
ARTICLE X
GENERAL PROVISIONS
     
Section 10.01
Expenses
64
Section 10.02
Notices
64
Section 10.03
Public Announcements
66
Section 10.04
Severability
66
Section 10.05
Entire Agreement
66
Section 10.06
Successors and Assigns
66
Section 10.07
Non-Recourse
67
Section 10.08
Amendment
67
Section 10.09
Waiver
67
Section 10.10
No Third Party Beneficiaries
68
Section 10.11
Governing Law
68
Section 10.12
Waiver of Jury Trial
68
Section 10.13
Currency
68
Section 10.14
Construction
68
Section 10.15
Counterparts
69



EXHIBITS



Exhibit A
Form of Assignment of Intellectual Property




Exhibit B
Form of Assignment of Leased Real Property




Exhibit C
Form of Bill of Sale and Assignment and Assumption Agreement




Exhibit D
Sellers’ Disclosure Schedules




Exhibit E
Reorganization Notice




Exhibit F
Form of General Release

 

--------------------------------------------------------------------------------

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of October 18, 2016,
among Cosi, Inc., a Delaware corporation (“Cosi”), Hearthstone Partners, LLC, a
Massachusetts limited liability company, Hearthstone Associates, LLC, a
Massachusetts limited liability company, Xando Cosi Maryland, Inc., a Maryland
corporation, and Cosi Sandwich Bar, Inc., a Delaware corporation (each,
including Cosi, a “Seller” and collectively, the “Sellers”), and LIMAB LLC, a
Delaware limited liability company (the “Purchaser” and, together with the
Sellers, each a “Party” and collectively, the “Parties”).


RECITALS


WHEREAS, the Sellers are engaged in the business of operating and franchising
the “COSI” chain of international casual dining restaurants (the “Business”);


WHEREAS, on September 28, 2016 (the “Petition Date”), the Sellers commenced
voluntary cases under chapter 11 (the “Chapter 11 Cases”) of title 11 of the
United States Code 11. U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the District of Massachusetts (the
“Bankruptcy Court”);


WHEREAS, the Sellers desire (i) to sell, assign and transfer to the Purchaser,
and the Purchaser desires to purchase and acquire from the Sellers, the
Purchased Assets free and clear of all liens, claims, encumbrances and
interests, whether known or unknown, liquidated or unliquidated, other than as
expressly permitted hereunder and (ii) assign to the Purchaser the Assigned
Contracts and, in connection therewith, the Purchaser is willing to pay the
Purchase Price (including, without limitation, the assumption of the Assumed
Liabilities), all upon the terms and subject to the conditions set forth herein;


WHEREAS, the parties intend to effectuate the transactions contemplated by this
Agreement though a sale, assignment and transfer of the Purchased Assets and the
assignment of the Assigned Contracts pursuant to Sections 363 and 365 of the
Bankruptcy Code;


WHEREAS, this Agreement shall serve as the “stalking horse bid” in the Chapter
11 Cases and be subject to higher and better offers pursuant to the Bidding
Procedures under the Bidding Procedures Order; and


WHEREAS, the execution and delivery of this Agreement and the Parties’ ability
to consummate the transactions set forth in this Agreement are subject, among
other things, to the entry of the Sale Order.


NOW, THEREFORE, in consideration of the promises and the representations,
warranties, agreements and covenants hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Seller and the Purchaser
hereby agree as follows:


ARTICLE I
DEFINITIONS


Section 1.01           Definitions. For purposes of this Agreement:
 

--------------------------------------------------------------------------------



“Unaudited Financial Statements” has the meaning given to it in Section 3.04.


“AB Opportunity Fund” means AB Opportunity Fund, LLC, a Delaware limited
liability company.


“AB Value Partners” means AB Value Partners, L.P., a Delaware limited
partnership.


“Action” means any claim, as defined in the Bankruptcy Code, action, complaint,
suit, litigation, arbitration, appeal, petition, demand, inquiry, hearing,
proceeding, investigation or other dispute, whether civil, criminal,
administrative or otherwise, at law or in equity, by or before any Governmental
Authority or any third person.


“Affected Assets” has the meaning given to it in Section 5.03.


“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.


“Agreement” has the meaning given to it in the preamble hereto.


“Allocation Schedule” has the meaning given to it in Section 2.06.


“Alternate Purchaser” has the meaning given to it in Section 8.01(j).


“Alternate Transaction” has the meaning given to it in Section 8.01(e).


“Ancillary Agreements” means the Bill of Sale and Assignment and Assumption
Agreement, the Deeds, the Assignments of Leased Properties, the Assignment of
Intellectual Property and any other instrument or agreement contemplated by this
Agreement or the foregoing.


“Asset Contribution” has the meaning given to it in Section 5.16(a).


“Assigned Contracts” has the meaning given to it in Section 2.01(a)(x).


“Assigned Leases” has the meaning given to it in Section 2.01(a)(i).


“Assignment of Intellectual Property” means the Assignment of Transferred
Intellectual Property to be executed and delivered by the Sellers and the
Purchaser or Newco, as applicable, at the Closing, substantially in the form
attached hereto as Exhibit A.


“Assignments of Leased Properties” means the Assignments of Leased Properties to
be executed and delivered by the Sellers and the Purchaser or Newco, as
applicable, at the Closing with respect to the leases of the Leased Real
Property that are Assigned Contracts, substantially in the form attached hereto
as Exhibit B.


“Assignment of Equity Interests” means an assignment of equity interests, in in
form and substance acceptable to the Purchaser, assigning the Sellers’ ownership
interest in Newco to the Purchaser.
 
2

--------------------------------------------------------------------------------



“Assumed Employee Plan” has the meaning given to it in Section 6.01(d).


“Assumed Liabilities” has the meaning given to it in Section 2.02.


“Assumed Trade Payables” has the meaning given to it in Section 2.02(a)(iv).


“Auction” has the meaning given to it in Section 2.12(a).


“Audited Financial Statements” has the meaning given to it in Section 3.04.


“Avoidance Actions” shall mean all rights of Seller’ estate under Section 544,
547 and 548 of the Bankruptcy Code.


“Bankruptcy Code” has the meaning given to it in the recitals hereto.


“Bankruptcy Court” has the meaning given to it in the recitals hereto.


“Bidding Procedures” means the procedures for the submission of competing bids
for the acquisition of the Purchased Assets.


“Bidding Procedures Motion” means a motion, in form and substance reasonably
satisfactory to Purchaser, to approve the Bidding Procedures Order.


“Bidding Procedures Order” means an Order of the Bankruptcy Court in form and
substance satisfactory to Purchaser in its sole and absolute discretion
(including approval of Bidding Procedures and Break-Up Protection contemplated
by this Agreement).


“Bill of Sale and Assignment and Assumption Agreement” means the Bill of Sale
and Assignment and Assumption Agreement to be executed and delivered by the
Sellers and the Purchaser or Newco, as applicable, at the Closing, substantially
in the form attached hereto as Exhibit C.


“Break-Up Protection” has the meaning given to it in Section 8.02(b).


“Business” has the meaning given to it in the recitals hereto.


“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.


“Business Employees” means all current employees, officers and directors of
Sellers and their Affiliates who perform, as of the date hereof, services
related to the Business.


“Chapter 11 Cases” has the meaning given to it in the recitals hereto.


“Closing” has the meaning given to it in Section 2.08.


“Closing Date” has the meaning given to it in Section 2.08.
 
3

--------------------------------------------------------------------------------



“Closing Working Capital” means (a) the Current Assets of the Sellers, less (b)
the Current Liabilities of the Sellers, determined as of the open of business on
the Closing Date.


“Consent” means any consent, waiver, approval, order or authorization of, or
registration, declaration or filing with or notice to, any Governmental
Authority or other Person.


“Contracts” means any contract, arrangement, note, bond, commitment, purchase
order, sales order, franchise, guarantee, indemnity, indenture, instrument,
lease, license or other agreement, understanding, instrument or obligation,
whether written or oral, all amendments, supplements and modifications of or for
any of the foregoing and all rights and interests arising thereunder or in
connection therewith.


“Control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs, policies
or management of a Person, whether through the ownership of voting securities,
as trustee, personal representative or executor, by Contract, credit arrangement
or otherwise.


“Controlled Group Liabilities” means any and all Liabilities of any Seller or
any ERISA Affiliate (a) under Title IV of ERISA, (b) under Sections 206(g), 302
or 303 of ERISA, (c) under Sections 412, 430, 431, 436 or 4971 of the Code, (d)
as a result of the failure to comply with the continuation of coverage
requirements of Section 601 et seq. of ERISA and Section 4980B of the Code, and
(e) under corresponding or similar provisions of any foreign Laws.


“Conveyance Taxes” has the meaning given to it in Section 5.09(a).


“Corporate Name” has the meaning given to it in Section 5.06(a).


“Cosi” has the meaning given to it in the preamble.


“Credit Bid” means a credit bid of all outstanding liquidated obligations of the
Sellers under the DIP Facility, including, without limitation, principal,
interest, fees and expenses.


“Cure Costs” has the meaning given to it in Section 2.07(a).


“Current Assets” means cash and cash equivalents, accounts receivable, inventory
and prepaid expenses, but excluding (a) the portion of any prepaid expense of
which the Purchaser will not receive the benefit following the Closing; (b)
deferred Tax assets; and (c) receivables from any of the Sellers’ Affiliates,
directors, employees, officers or stockholders and any of their respective
Affiliates, determined in accordance with GAAP applied using the same accounting
methods, practices, principles, policies and procedures, with consistent
classifications, judgments and valuation and estimation methodologies that were
used in the preparation of the Audited Financial Statements for the most recent
fiscal year end as if such accounts were being prepared and audited as of a
fiscal year end.


“Current Liabilities” means accounts payable, including Assumed Trade Payables,
accrued Taxes and accrued expenses, but excluding payables to any of the
Sellers’ Affiliates, directors, employees, officers or stockholders and any of
their respective Affiliates, Gift Card Liabilities, Customer Program
Liabilities, deferred Tax liabilities and the current portion of long term debt,
determined in accordance with GAAP applied using the same accounting methods,
practices, principles, policies and procedures, with consistent classifications,
judgments and valuation and estimation methodologies that were used in the
preparation of the Audited Financial Statements for the most recent fiscal year
end as if such accounts were being prepared and audited as of a fiscal year end.
 
4

--------------------------------------------------------------------------------



“Customer Program Liabilities” has the meaning given to it in Section
2.02(a)(v).


“Customer Programs” means (i) the “Cosi Card” customer loyalty rewards program
and (ii) the Cosi discount program.


“Determination Date” means the date that is ten (10) days prior to the Closing
Date.


“DIP Credit Documents” means the DIP Facility and any ancillary documents
entered into in connection therewith.


“DIP Facility” means that certain secured super-priority debtor-in-possession
multiple-draw term credit facility by and between the Sellers and the DIP
Lenders.


“DIP Lenders” means AB Opportunity Fund, AB Value Partners and Milfam.


“DIP Notes” means those certain secured debtor-in-possession promissory notes
issued by the Sellers for the benefit of the DIP Lenders in the original
aggregate principal amount of $4,100,000.


“DIP Financing Order” means the Interim Order of the Bankruptcy Court approving
the Sellers’ Motion Authorizing the Sellers to Obtain Post-Petition Financing
and Granting Adequate Protection to Prepetition Secured Parties dated October 5,
2016 and the Final Order of the Bankruptcy Court approving the Sellers’ Motion
Authorizing the Sellers to Obtain Post-Petition Financing and Granting Adequate
Protection to Prepetition Secured Parties to be dated October 20, 2016 (or
otherwise dated as of the entry of such Final Order by the Bankruptcy Court).


“Employee Plans” means (i) each “employee benefit plan,” as such term is defined
in Section 3(3) of ERISA; and (ii) each personnel policy, equity option plan,
equity appreciation rights plan, restricted equity plan, phantom equity plan,
equity based compensation arrangement, bonus plan or arrangement, incentive
award plan or arrangement, vacation policy, severance pay plan, policy or
agreement, deferred compensation agreement or arrangement, executive
compensation or supplemental income arrangement, consulting agreement,
employment agreement, retention agreement, change of control agreement and each
other employee benefit plan, agreement, arrangement, program, practice or
understanding which is not described in clause (i) above, in each case,
sponsored, maintained or contributed to by any Seller or an Affiliate of any
Seller or with respect to which any Seller or an Affiliate of any Seller has, or
could reasonably be expected to have, any direct or indirect liability.
 
5

--------------------------------------------------------------------------------



“Environmental Claim” means any and all written complaints, summons, citations,
directives, orders, claims, litigation, investigations, notices of violation,
judgments, administrative, regulatory or judicial actions, suits, demands or
proceedings, or written notices of noncompliance or violation by any
Governmental Authority or Person involving or alleging potential liability
arising out of or resulting from (a) any violation of or non-compliance with any
Environmental Law or (b) the presence or Release of Hazardous Material at, onto,
from, beneath or otherwise relating to: (i) any of the Leased Real Property or
any other assets, properties or businesses of Sellers or any of their respective
predecessors in interest; or (ii) any facilities receiving or handling Hazardous
Materials generated by any of the Sellers or any of their respective
predecessors in interest.


“Environmental Laws” means all Federal, state, local and foreign laws, statutes,
ordinances, rules, regulations, permits, licenses, registrations, orders,
judgments, decrees, injunctions, or legally enforceable requirements of any
Governmental Authority which are in existence on the date hereof, and all final
court orders and decrees and arbitration awards imposing liability or
establishing standards of conduct for protection of the environment and human
health and safety including the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. 9601 et seq., as amended; the Resource
Conservation and Recovery Act, 42 U.S.C. 6901 et seq., as amended; the Clean Air
Act, 42 U.S.C. 7401 et seq., as amended; the Clean Water Act, 33 U.S.C. 1251 et
seq., as amended; the Occupational Safety and Health Act, 29 U.S.C. 655 et seq.


“Environmental Permits” means any permit, registration, certificate,
qualification, approval, identification number, license and other authorization
required under or issued pursuant to any applicable Environmental Law or
otherwise required by any applicable Governmental Authority.


“Equity Exchange” has the meaning given to it in Section 5.16(a).


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means, with respect to any Seller, any entity, trade or
business that is a member of a group described in Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b)(l) of ERISA that includes such Person, or
that is a member of the same “controlled group” as such Person pursuant to
Section 4001(a)(14) of ERISA.


“Estimated Cure Costs” has the meaning given to it in Section 2.07(b).


“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.


“Excluded Assets” has the meaning given to it in Section 2.01(b).


“Excluded Contract” has the meaning given to it in Section 2.01(b)(v).


“Excluded Liabilities” has the meaning given to it in Section 2.02(b).
 
6

--------------------------------------------------------------------------------



“Excluded Taxes” means (i) all Taxes (other than Conveyance Taxes (as may be
reduced or eliminated pursuant to Section 1146(b) of the Bankruptcy Code and/or
the Sale Order entered by the Bankruptcy Court) assessed on the transfer of the
Purchased Assets to the Purchaser) relating to the Sellers, the Purchased Assets
or the Business for any Pre-Closing Period and (ii) any income Taxes imposed on
the Sellers. For purposes of this Agreement, in the case of any Straddle Period,
Excluded Taxes shall be apportioned between pre-Closing and post-Closing periods
as follows: (a) Property Taxes relating to the Purchased Assets allocable to the
Pre-Closing Period shall be equal to the amount of such Property Taxes for the
entire Straddle Period multiplied by a fraction, the numerator of which is the
number of days during the Straddle Period that fall within the portion of the
Straddle Period ending on (and including) the day before the Closing Date and
the denominator of which is the number of days in the entire Straddle Period,
and (b) Taxes (other than Property Taxes) relating to the Purchased Assets for
the Pre-Closing Period shall be computed as if such taxable period ended as of
12:01 a.m. New York time on the Closing Date.


“Existing Notes” means those certain secured promissory notes issued by Cosi for
the benefit of AB Opportunity Fund, AB Value Partners and Milfam in the original
aggregate principal amount of $7,500,000.


“FCPA” has the meaning given to it in Section 3.24.


“FLSA” means the Fair Labor Standards Act of 1938, as amended.


“Final Order” means an order, judgment or other decree of the Bankruptcy Court
or any other court or judicial body with proper jurisdiction, as the case may
be, which is in full force and effect, and which has not been reversed, stayed,
modified or amended.


“Financial Statements” has the meaning given to it in Section 3.04.


“Franchise” means the right to operate a Cosi restaurant location pursuant to a
Franchise Agreement.


“Franchise Agreement” means any Contract between a Person and a Seller pursuant
to which such Person is granted a Franchise.


“Franchisee” means any Person who has obtained a Franchise from Seller.


“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time applied consistently throughout the
periods involved.


“Gift Card Liabilities” has the meaning given to it in Section 2.02(a)(v).


“Governmental Authority” means any federal, national, supranational, foreign,
state, provincial, local, county, municipal or other government, any
governmental, regulatory or administrative authority, agency, department,
bureau, board, commission or official or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority, or any court (including the Bankruptcy Court),
tribunal, judicial or arbitral body.
 
7

--------------------------------------------------------------------------------



“Hazardous Material” means (a) any element, compound, or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, medical waste, biohazardous or infectious waste,
special waste, or solid waste under Environmental Laws; (b) petroleum,
petroleum-based or petroleum-derived products; (c) polychlorinated biphenyls;
(d) any substance exhibiting a hazardous waste characteristic including but not
limited to corrosivity, ignitibility, toxicity or reactivity as well as any
radioactive or explosive materials; and (e) any asbestos-containing materials
and manufactured products containing Hazardous Materials.


“Indebtedness” means any liabilities or obligations, whether contingent or
otherwise (including penalties, interest and premiums), including any of the
following: (i) in respect of borrowed money or with respect to advances of any
kind (including under any applicable credit line); (ii) evidenced by bonds,
notes, debentures or similar instruments, (iii) for the payment of money
relating to any capitalized lease obligation; (iv) for the deferred purchase
price of goods or services or for trade or barter arrangements; (v) evidenced by
a letter of credit or reimbursement obligation with respect to any letter of
credit or similar facilities; (vi) under interest rate, currency or commodity
hedging, swap or similar derivative transactions; (vii) all guarantees,
assumptions, endorsements or other agreements and arrangements having the
economic effect of a guarantee of any Person by the Sellers; (viii) all bank
overdrafts; (ix) all obligations pursuant to any Contract with any factor or
receivables; and (x) all liabilities and other obligations of others of the kind
described in clauses (i) — (ix) that are secured by a Lien on any properties or
assets of the Sellers.


“Insurance Policies” has the meaning given to it in Section 3.16.


“Intellectual Property” means all (i) foreign and domestic trademarks, service
marks, brand names, Internet domain names, logos, symbols, trade dress, assumed
names, fictitious names, trade names and other indicia of origin, all
applications and registrations for all of the foregoing, and all goodwill
associated therewith and symbolized thereby, including all extensions,
modifications and renewals of same (collectively, “Trademarks”); (ii) foreign
and domestic patentable inventions, and all patents, utility models,
supplementary protection certificates, registrations, and applications therefor,
including divisions, continuations, continuations-in-part and renewal
applications, and including extensions, re-examinations and reissues; (iii)
trade secrets, know-how, and rights in confidential and proprietary information,
including processes, advertisements, marketing data, schematics, databases,
formulae, recipes, drawings, prototypes, models, designs and customer lists;
(iv) rights in foreign and domestic published and unpublished works of
authorship (including computer software), moral rights, copyrights, and
registrations and applications therefor, and all renewals, extensions,
restorations and reversions thereof; (v) rights in electronic data processing
systems, information management systems, recordkeeping systems, communications
and telecommunications systems, networking systems, account management systems,
Internet websites and related content, inventory management systems and other
such applications, software, hardware, equipment and services (including all
firmware, applications and software installed on such hardware and equipment,
and all associated databases, and related documentation) (collectively, “IT
Systems”); and (vi) all other proprietary, industrial or intellectual property
rights, under the law of any jurisdiction or rights under international
treaties, both statutory and common law, including all rights and claims or
causes of action arising out of or related to any infringement, misappropriation
or other violation of any of the foregoing, including rights to recover for
past, present and future infringements, misappropriations, or other violations
thereof.
 
8

--------------------------------------------------------------------------------



“Intercompany Loans” means, with respect to each Seller, any intercompany
Indebtedness related to the Business between any such Seller and another Seller
or Affiliates of another Seller, whether or not evidenced by promissory notes
and/or recorded in the books and records of such Sellers.


“Inventory” means inventory of food, non-alcoholic beverages, paper products,
cooking supplies, cleaning and other supplies and other inventory of any kind
used or held for use in the operation of the Business.


“IRS” means the Internal Revenue Service of the United States.


“Law” means any federal, national, supranational, foreign, state, provincial,
local, county, municipal or similar statute, law, common law, writ, injunction,
decree, guideline, policy, ordinance, regulation, rule, code, Order,
constitution, treaty, requirement, judgment or judicial or administrative
doctrines enacted, promulgated, issued, enforced or entered by any Governmental
Authority.


“Leased Real Property” means the leasehold interests of the Sellers and the
security deposits appurtenant thereto described in Section 3.09(a) of the
Sellers’ Disclosure Schedules, together with (a) any prepaid rent, security
deposits and options to renew or purchase relating to the foregoing and (b) all
buildings and other structures, facilities or improvements currently or
hereafter located thereon, all fixtures, systems and items of personal property
of such Seller used or useful in (to the extent Sellers hold rights, title and
interest in such Leased Real Property) the Business attached or appurtenant
thereto and all easements, rights of way, options, renewal rights, licenses,
rights and appurtenances relating to the foregoing.


“Liabilities” means any and all debts, liabilities, obligations to perform
services and other obligations, whether accrued or fixed, absolute or
contingent, matured or unmatured, known or unknown or determined or
determinable, including those arising under any Law, Action or Order and those
arising under any Contract.


“Licensed Intellectual Property” means all Intellectual Property used or held
for use in connection with the Business that any Seller is licensed or otherwise
permitted by other Persons to use.


“Liens” means any charge, lien, claim, mortgage, lease, sublease, hypothecation,
deed of trust, pledge, security interest, option, right of use or possession,
right of first offer or first refusal (or similar right), right of setoff,
successor liability, easement, servitude, restrictive covenant, interest or
rights under any operating agreement, encroachment, encumbrance, third party
restriction or other restriction or limitation of any kind.


“Liquor Licenses” means all Permits related to the storage, possession or sale
of alcoholic beverages issued by any federal, state, country or local
Governmental Authority, held by the Sellers in connection with the Business.
 
9

--------------------------------------------------------------------------------



“Loss” has the meaning given to it in Section 5.03.


“Material Adverse Effect” means any event, circumstance, development, change or
effect that, individually or in the aggregate with all other events,
circumstances, developments, changes or effects, (a) has had or would reasonably
be expected to have or result in a material adverse effect or change in the
results of operations, prospects, properties, assets, liabilities or condition
(financial or otherwise) of the Business, the Purchased Assets or the Assumed
Liabilities including, without limitation, an Event of Default (as such term is
defined in the DIP Notes) under the DIP Notes, or (b) has or would reasonably be
expected to prevent, materially delay or materially impair the ability of the
Sellers to consummate the Transactions, except, in each case, for any such
effects resulting from or attributable to (i) general economic or political
conditions; (ii) any condition arising solely by reason of the commencement of
the Chapter 11 Cases; (iii) changes caused by acts of war, armed hostilities or
terrorism occurring after the date hereof; (iv) changes arising from the
consummation of the Transactions or the announcement of the execution of this
Agreement; and (v) any change that generally affects the industry in which the
Sellers operate; provided, however, that the foregoing clauses (other than
clause (ii)) shall not include, and thus the determination of “Material Adverse
Effect” shall not exclude, any event, circumstance, development, change or
effect that has a disproportionately adverse effect on the Business, the
Purchased Assets, the Assumed Liabilities or the Sellers as compared to the
effect on other affected Persons in similar businesses.


“Material Contracts” has the meaning given to it in Section 3.12.


“Milfam” means Milfam II L.P., a Georgia limited partnership.


“Newco” has the meaning given to it in Section 5.16(a).


“Order” means any order, writ, judgment, injunction, decree, rule, ruling,
directive, stipulation, determination or award made, issued or entered by or
with any Governmental Authority, whether preliminary, interlocutory or final,
including, without limitation, any Order entered by the Bankruptcy Court in the
Chapter 11 Case (including, without limitation, the Sale Order).


“Owned Intellectual Property” means all Intellectual Property used or held for
use in connection with the Business that is owned or purportedly owned by any
Seller, directly or indirectly, jointly or individually.


“Paying Party” has the meaning given to it in Section 5.09(d).


“Permits and Licenses” means all of the rights and benefits accruing under any
franchises, permits, Liquor Licenses, consents, certificates, clearances,
approvals, exceptions, variances, permissions, filings, publications,
declarations, notices, licenses, agreements, waivers and authorizations,
including Environmental Permits, of or with any Governmental Authority held,
used or made by any of the Sellers in connection with the Business.


“Permitted Liens” means (a) Liens set forth on Section 1.01 of the Sellers’
Disclosure Schedules (if any) securing the Assumed Liabilities.
 
10

--------------------------------------------------------------------------------



“Person” means any individual, partnership, firm, corporation, limited liability
company, association, joint venture, trust, Governmental Authority, first
nation, aboriginal or native group or band, unincorporated organization or other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d)(3) of the Exchange Act.


“Petition Date” means the date on which the Chapter 11 Cases were commenced by
the filing of voluntary petitions under the Bankruptcy Code, being September 28,
2016.


“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
prior to the Closing Date.


“Pre-Closing Straddle Period” has the meaning given to it in Section 5.09(b).


“Property Taxes” means real and personal ad valorem property Taxes and any other
Taxes imposed on a periodic basis and measured by the value of any item of
property.


“Purchase Price” has the meaning given to it in Section 2.05(a).


“Purchased Assets” has the meaning given to it in Section 2.01(a).


“Party” has the meaning given to it in the preamble hereto.


“Purchaser” has the meaning given to it in the preamble hereto.


“Purchaser’s Knowledge” means the actual knowledge of David Polonitza and Eric
Fangmann.


“Receivables” means any and all accounts receivable, notes and other amounts
receivable from third parties arising from the conduct of the Business before
the Closing, whether or not in the ordinary course of business, including
amounts due to the Sellers under the Franchise Agreements, together with any
unpaid financing charges accrued thereon.


“Registered” means, solely with respect to Intellectual Property, issued by,
registered or filed with, renewed by or the subject of a pending application or
registration before any Governmental Authority or Internet domain name
registrar.


“Regulations” means the Treasury Regulations (including Temporary Regulations)
promulgated by the United States Department of Treasury with respect to the Tax
Code or other federal tax statutes.


“Reimbursing Party” has the meaning given to it in Section 5.09(d).


“Related Party” has the meaning given to it in Section 3.26(a).


“Release” means any spilling, leaking, pumping, emitting, emptying, discharging,
placing, pouring, depositing, abandoning, seeping, injecting, escaping,
leaching, migrating, dumping, or disposing of Hazardous Materials (including the
abandonment or discarding of barrels, containers or other closed receptacles
containing Hazardous Materials) into the environment.
 
11

--------------------------------------------------------------------------------



“Reorganization Notice” has the meaning given to it in Section 5.16(a).


“Representatives” means, with respect to a particular Person, any director,
officer, manager, employee or other representative of such Person, including
such Person’s attorneys, financial advisors and restructuring advisors.


“Sale Hearing” has the meaning given to it in Section 2.12(b).


“Sale Motion” means a motion, in form and substance reasonably satisfactory to
Purchaser, to approve the Sale Order.


“Sale Order” means an Order of the Bankruptcy Court, in form and substance
acceptable to Purchaser in its sole and absolute discretion, pursuant to, inter
alia, Sections 105, 363 and 365 of the Bankruptcy Code, containing provisions
customary for sale orders related to transactions similar to the Transaction and
authorizing and approving, inter alia, the sale of the Purchased Assets to
Purchaser on the terms and conditions set forth herein, free and clear of all
Liens and claims), and the assumption and assignment of the Assigned Contracts
and the Assigned Leases to the Purchaser, and containing a finding that the
Purchaser has acted in “good faith” within the meaning of Section 363(m) of the
Bankruptcy Code and which includes findings under Rules 6004(h) and 6006(d) of
the Federal Rules of Bankruptcy Procedure finding that the Closing and the
assumption of the Assumed Liabilities may occur upon entry thereof by the
Bankruptcy Court.


“Sellers” has the meaning given to it in the preamble hereto.


“Sellers’ Disclosure Schedules” means the Sellers’ Disclosure Schedules attached
hereto as Exhibit D, dated as of the date hereof, delivered by the Sellers to
the Purchaser in connection with this Agreement.


“Sellers’ Knowledge” means the actual knowledge of Patrick Bennett.


“Straddle Period” means any taxable period beginning on or prior to and ending
after the Closing Date.


“Subsidiary” means, when used with reference to any Person, any corporation,
partnership, limited liability company, joint venture, stock company or other
entity of which such Person (either acting alone or together with its other
Subsidiaries), directly or indirectly, owns or has the power to vote or to
exercise a controlling influence with respect to 50% of more of the capital
stock or other voting interests, the holders of which are entitled to vote for
the election of a majority of the board of directors or any similar governing
body of such corporation, partnership, limited liability company, joint venture,
stock company or other entity.


“Suits” has the meaning given to it in Section 3.08(b)(ii).
 
12

--------------------------------------------------------------------------------



“Tax” or “Taxes” means any and all taxes, assessments, charges, duties, fees,
levies or other governmental charges, including, without limitation, all
federal, state, provincial, local, foreign and other income, franchise, profits,
gross receipts, capital gains, capital stock, transfer, property, sales, use,
value-added, occupation, property, excise, severance, windfall profits, stamp,
license, payroll, social security, withholding and other taxes, assessments,
charges, duties, fees, levies or other governmental charges of any kind
whatsoever (whether payable directly or by withholding and whether or not
requiring the filing of a Tax Return), all estimated taxes, deficiency
assessments, additions to tax, penalties and interest and shall include any
liability for such amounts as a result either of being a member of a combined,
consolidated, unitary or affiliated group or of a contractual obligation to
indemnify any person or other entity.


“Tax Code” means the U.S. Internal Revenue Code of 1986, as amended through the
date hereof.


“Tax Documents” has the meaning given to it in Section 5.08(a).


“Tax Returns” means any and all returns, reports, documents, declarations,
claims for refund or other information or filings required to be supplied to any
Governmental Authority or jurisdiction (foreign or domestic) with respect to
Taxes together with all schedules or attachments thereto, including, without
limitation, information returns where required, any documents with respect to or
accompanying payments of estimated Taxes, or any documents with respect to or
accompanying requests for the extension of time in which to file any such
report, return, document, declaration or other information, and including any
amendments of any of the foregoing.


“Termination Date” means November 30, 2016.


“Transactions” means the transactions contemplated by this Agreement and the
Ancillary Agreements.


“Transfer” has the meaning given to it in Section 2.04(a).


“Transferred Employees” has the meaning given to it in Section 6.01(b).


“Transferred Intellectual Property” has the meaning given to it in Section
2.01(a)(ix).


“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988
and all similar state and local Laws.


Section 1.02          Interpretation and Rules of Construction. In this
Agreement, except to the extent otherwise provided or that the context otherwise
requires:


(a)           when a reference is made in this Agreement to an Article, Section
or Schedule, such reference is to an Article or Section of or Schedule to, this
Agreement unless otherwise indicated;


(b)           the table of contents and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;
 
13

--------------------------------------------------------------------------------



(c)           whenever the words “include,” “includes” or “including” are used
in this Agreement, they are deemed to be followed by the words “without
limitation”;


(d)           the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;


(e)           all terms defined in this Agreement have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto,
unless otherwise defined therein;


(f)           the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;


(g)           references to a Person are also to the Person’s heirs, executors,
administrators, personal representatives, successors and permitted assigns, as
applicable; and


(h)           references to agreements are also to the same agreements as
amended, restated or otherwise modified from time to time.


ARTICLE II
PURCHASE AND SALE


Section 2.01          Purchase and Sale of Assets.


(a)           Upon the terms and subject to the conditions of this Agreement,
and subject to Section 2.07 and Section 5.06(b), at the Closing, each Seller
shall sell, assign, transfer, convey and deliver, or cause to be sold, assigned,
transferred, conveyed and delivered, to the Purchaser, and the Purchaser shall
purchase and acquire from such Seller all of such Seller’s rights, title and
interest, as of the Closing Date, in and to any and all assets, properties,
rights and claims of any kind or nature, whether tangible or intangible, real,
personal or mixed, wherever located and whether or not carried or reflected on
the books and records of any of the Sellers, whether now existing or hereinafter
acquired, which relate to the Business or which are used or useful in or held
for use in, or were acquired in connection with, the operation of the Business,
excluding only the Excluded Assets (such assets, properties, rights and claims
to be acquired hereunder, collectively, the “Purchased Assets”), free and clear
of all Liens (except for Permitted Liens) and all claims against the Purchaser.
The Purchased Assets shall include, but not be limited to, the following:


(i)            the Leased Real Properties (the “Assigned Leases”) set forth on
Section 2.01(a)(i) of the Sellers’ Disclosure Schedules;


(ii)           all of the Sellers’ rights in and to all equipment, machinery,
fixtures, furniture and other tangibles owned, related to, or used or useful in
or held for use in the conduct of, the Business or otherwise present at the
Seller’s restaurant locations, including, but not limited to, all attachments,
appliances, fittings, gas and oil burners, lighting fixtures, signs, doors,
cabinets, partitions, mantels, motors, pumps, screens, plumbing, heating, air
conditioning, refrigerators, freezers, refrigerating and cooling systems, waste
disposal and storing, wiring, telephones, televisions, computers, monitors,
security systems, racks, ovens, stoves, carpets, floor coverings, wall
coverings, office equipment, kitchen appliances, computers, registers and safes,
trash containers, meters and scales, combinations, codes and keys, furnishings,
vehicles, tools, tooling, dies and any other furniture, fixtures, equipment and
improvements;
 
14

--------------------------------------------------------------------------------



(iii)          the Inventory;


(iv)          all cash and cash equivalents, securities (other than any equity
interests in the Sellers) and negotiable instruments of the Sellers on hand, in
lock boxes, in financial institutions or elsewhere, including all amounts held
in escrow, if any, with respect to unredeemed pre-paid gift cards the liability
for which is being assumed by the Purchaser, but excluding cash held in an
account established for the deposit of the cash portion of the Purchase Price
and an escrow account for unresolved “PACA” claims, so long as such escrow
amount is consistent with the DIP Orders;


(v)           all bank accounts of the Sellers, other than an account
established for the deposit of the cash portion of the Purchase Price and an
escrow account for unresolved “PACA” claims;


(vi)          the Receivables;


(vii)         all files, operating data, books of account, general, financial
and Tax (other than income Tax) records, personnel records of the Transferred
Employees, invoices, shipping records, supplier lists, price lists, vendor
lists, mailing lists, catalogs, sales promotion literature, advertising
materials, brochures, standard forms of documents, manuals of operations or
business procedures, research materials, contracts, instruments, filings,
administrative and pricing manuals, correspondence, memoranda, plats,
architectural plans, surveys, title insurance policies, drawings, plans and
specifications, environmental reports, maintenance or service records, soil
tests, engineering reports, expired purchase orders, operating records,
operating safety manuals, and other material and documents, books (including
applicable portions of minute books), records and files (whether or not in the
possession of any of the Sellers or their respective Representatives, stored in
hardcopy form or on magnetic, optical or other media) and any rights thereto
owned, associated with or employed by any of the Sellers in the conduct of the
Business or otherwise related to the Purchased Assets or the Assumed
Liabilities;


(viii)        all goodwill associated with the Business or the Purchased Assets,
including rights under any confidentiality agreements executed by any third
party for the benefit of any of the Sellers to the extent relating to the
Business;


(ix)          the Owned Intellectual Property and Licensed Intellectual
Property, including as set forth on Section 2.01(a)(ix) of the Sellers’
Disclosure Schedules (the “Transferred Intellectual Property”);


(x)           all the Sellers’ rights to and in the Contracts and the Assigned
Leases listed in Section 2.01(a)(x) of the Sellers’ Disclosure Schedules to
which any of the Sellers is a party, together with all contracts and agreements
and leases, entered into or acquired by any Seller between the date hereof and
the Closing Date which have been approved in writing by the Purchaser
(collectively, the “Assigned Contracts”);
 
15

--------------------------------------------------------------------------------



(xi)          the Permits and Licenses and all deposits and prepaid expenses
held by third parties and/or governmental agencies, to the extent transferable,
save and except any such Permit and License that is an Excluded Asset;


(xii)         all stationery, forms, labels, shipping material, the sales and
promotional literature, catalogs, brochures, art work, photographs, advertising
material, customer lists and other sales related materials related to the
Business;


(xiii)        all rights to the telephone and facsimile numbers and email
addresses used in the Business, as well as rights to receive mail and other
communications addressed to the Sellers and relating in any way to the Business
(including mail and communications from customers, suppliers, distributors and
agents;


(xiv)        the amount of, and all rights to any, insurance proceeds received
by the Sellers after the date hereof in respect of the loss, destruction or
condemnation of any Purchased Assets occurring prior to, on or after the Closing
or relating to any Assumed Liabilities;


(xv)         all unexpired, transferable warranties, indemnities, or guaranties
from any third party with respect to any Purchased Asset, including any item of
real property, personal property or equipment;


(xvi)        to the extent transferable and to the extent related to the
Business or the Purchased Assets, the full benefit of all representations,
warranties, guarantees, indemnities, undertakings, certificates, covenants,
agreements and all security therefor received by any of the Sellers on the
purchase or other acquisition of the Purchased Assets;


(xvii)       any rights, demands, claims, causes of action, commercial tort
claims, credits, allowances, rebates, or rights of setoff (other than against
the Sellers or any of their Affiliates) arising out of or relating to the
Business or any of the Purchased Assets;


(xviii)      any rights to net Tax refunds, credits or similar benefits;


(xix)         all deposits received by any of the Sellers from any subtenants
with respect to any subleases of Leased Real Property, save and except with
respect to any sublease under a lease that is an Excluded Asset;


(xx)          all prepaid and deferred items that relate to the Business or the
Purchased Assets, including all prepaid rentals and unbilled charges, fees and
deposits;


(xxi)         all confidentiality, non-competition, non-solicitation and similar
agreements entered into by any of the Sellers or any of their respective
Representatives in connection with a sale of the Purchased Assets or the
Business, save and except for any such agreement that is an Excluded Asset;
 
16

--------------------------------------------------------------------------------



(xxii)        all current and prior insurance policies of any of the Sellers
that relate to the Business or any of the Purchased Assets or Assumed
Liabilities;


(xxiii)       all of Sellers’ recipes, methods, procedures,
cooking/preparation/mixing publications, guidelines, or standards, knowhow,
ingredient lists, menus, price lists, nutritional, health, or dietary
information, publications, or disclosures, and promotional or informational
materials, in each case whether related to food, beverages (whether alcoholic or
non-alcoholic), or otherwise (in each case, written or oral or in any other form
whatsoever); and


(xxiv)      all other assets, properties, rights and claims of any of the
Sellers of any kind or nature which relate to the Business, which are used or
useful in or held for use in the Business, or which relate to the Purchased
Assets (in each case, other than the Excluded Assets) not otherwise described
above.


(b)           Notwithstanding anything in Section 2.01 to the contrary, the
Sellers shall not sell, convey, assign, transfer or deliver, nor cause to be
sold, conveyed, assigned, transferred or delivered, to the Purchaser, and the
Purchaser shall not purchase or acquire, and the Purchased Assets shall not
include, the Sellers’ right, title and interest in and to the following assets
of the Sellers (collectively, the “Excluded Assets”):


(i)            the company seal, charter documents, stock or equity record books
and such other similar books and records (including applicable portions of
minute books), in each case pertaining solely to the organization, existence or
capitalization of the Sellers and not involving or related to the Purchased
Assets, Assumed Liabilities or the Business;


(ii)           all rights of the Sellers under this Agreement and the Ancillary
Agreements;


(iii)          Avoidance Actions;


(iv)          Tax Returns of the Sellers (other than the copies of such Tax
Returns obtained pursuant to Section 5.08 or otherwise);


(v)           those Contracts set forth in Section 2.01(b)(v) of the Sellers’
Disclosure Schedules (each, an “Excluded Contract”) and rights thereunder;


(vi)          any assets relating to the Employee Plans (other than Assumed
Employee Plans);


(vii)         Inventory sold and supplies consumed prior to the Closing Date in
the ordinary course of the Business; and


(viii)        any right, property or asset that is listed or described in
Section 2.01(b)(viii) of the Sellers’ Disclosure Schedules.
 
17

--------------------------------------------------------------------------------



Section 2.02           Assumption and Exclusion of Liabilities.


(a)           The Purchaser shall assume no liability or obligation of the
Sellers, or of any predecessor or any Affiliate of any of the Sellers, except
the liabilities and obligations expressly set forth in this Section 2.02
(collectively, the “Assumed Liabilities”), which the Purchaser or its permitted
assignee (as contemplated by Section 10.06), as the case may be, shall assume
and pay, perform and discharge in accordance with their respective terms,
subject to any defenses or claimed offsets asserted in good faith against the
obligee to whom such liabilities or obligations are owed:


(i)            all Liabilities of the Sellers under the Assigned Contracts for
the lease of real property and the other Assigned Contracts, in each case (A)
for which all necessary consents and/or Bankruptcy Court approval to transfer
have been obtained and (B) arising and relating solely to the period after the
Closing and not to the extent arising out of any breach or default thereof or
other activities on or prior to the Closing, and, with respect to the foregoing
Assigned Contracts and subject to the proviso in Section 2.07, Cure Costs in an
amount not to exceed $1,500,000, it being understood and agreed that any and all
such Cure Costs shall be paid in connection with the Closing and the amount of
such Cure Costs less than or equal to such limit shall be paid as a portion of
the Purchase Price in accordance with Section 2.04(b); provided, that the
Purchaser shall have the option to pay Cure Costs in excess of $1,500,000 and
reduce the cash component of the Purchase Price in Section 2.05(a)(iii) by the
amount of such excess;


(ii)           all Liabilities in respect of Permits and Licenses (other than
any that is an Excluded Asset), in each case arising and relating solely to the
period from and after the Closing and not to the extent arising out of any
breach or default thereof or other activities prior to the Closing;


(iii)          all Property Taxes and assessments on the Purchased Assets that
relate to the period from and after the Closing;


(iv)          the vendor trade payables of the Sellers to third parties (other
than to any Seller or any Affiliate of any Seller) and other accrued expenses
arising from the conduct of the Business in the ordinary course of business,
incurred by the Sellers after the Petition Date and prior to the Closing and set
forth on Section 2.02(a)(iv) of the Sellers’ Disclosure Schedules (the “Assumed
Trade Payables”);


(v)           Liabilities relating to (i) unredeemed pre-gift cards in an amount
not to exceed $1,640,000 (the “Gift Card Liabilities”) and (ii) the Customer
Programs in an amount not to exceed $603,000 (the “Customer Program
Liabilities”); provided, that the Purchaser shall have the option to assume Gift
Card Liabilities in excess of $1,640,000 and Customer Program Liabilities in
excess of $603,000; and


(vi)          all Liabilities set forth in Section 2.02(a)(vi) of the Sellers’
Disclosure Schedules.


(b)           Notwithstanding anything to the contrary in this Agreement, the
parties expressly acknowledge and agree that the Purchaser shall not assume or
in any manner whatsoever be liable or responsible for any Liabilities of any of
the Sellers, or of any predecessor or Affiliate of any of the Sellers, whether
existing on the Closing Date or arising thereafter as a result of any act,
omission or circumstance taking place on or prior to the Closing, other than the
Assumed Liabilities. Purchaser shall not be a successor in interest to the
Seller for any purpose and is not answerable for any successor liability claims.
The Liabilities not specifically assumed by Purchaser pursuant to Section 2.02
shall be referred to herein collectively as the “Excluded Liabilities.” Without
limiting the foregoing, the Purchaser shall not be obligated to assume, and does
not assume, and hereby disclaims all of the Excluded Liabilities, including,
without limitation, all of the following Liabilities, of the Seller, or of any
predecessor or Affiliate of any of the Sellers:
 
18

--------------------------------------------------------------------------------



(i)            all Excluded Taxes;


(ii)           any Liabilities relating to or arising out of the Excluded
Assets;


(iii)          all accounts payable (other than Assumed Trade Payables);


(iv)          any Liabilities pursuant to any Environmental Law in respect of
the Leased Real Property and any area used pursuant to the Permits and Licenses
relating to the Business, or Hazardous Material or environmental conditions that
exist on or prior to the Closing Date;


(v)           the Sellers’ obligations under this Agreement and the Ancillary
Agreements and any fees or expenses incurred by any of the Sellers in connection
with (i) the negotiation, preparation, approval or execution of this Agreement
and the Ancillary Agreements and/or the sale of the Purchased Assets pursuant
hereto and (ii) the Chapter 11 Cases, including, without limitation, the fees
and expenses of counsel, independent auditors, brokers, bankers, investment
bankers and other advisors or consultants and any success (or similar fees)
arising in connection therewith; provided, however that Purchaser shall be
responsible for all reasonable fees and expenses incurred by the Sellers in
connection with any Asset Contribution and Equity Exchange effected pursuant to
Section 5.16;


(vi)          any Liabilities arising as a result of any Action initiated at any
time, to the extent related to the Business or the Purchased Assets on or prior
to the Closing Date, including, without limitation, all Liabilities arising in
connection with the Actions set forth on Section 2.02(b)(vi) of the Sellers’
Disclosure Schedules;


(vii)         any Liabilities arising from or related to the Employee Plans or
any other employee benefit or compensation plan, program or arrangement
sponsored, maintained or contributed to by any of the Sellers or any ERISA
Affiliate or to which any Seller or any ERISA Affiliate was obligated to
contribute at any time on or prior to the Closing, including all Controlled
Group Liabilities, but excluding all Liabilities relating to the Assumed
Employee Plans, if any, relating to periods after the Closing;


(viii)        any Liability arising from or related to (A) the employment or
engagement (or termination of the employment or engagement) of any individual
who has performed services for, or on behalf of, or with respect to, the
Business or the Purchased Assets (including any Business Employee) to the extent
that such Liability arises from or relates to, or is in connection with, any
acts, omissions or the ownership, management, or operation of the Business or
the Purchased Assets, in each case on or prior to the Closing and (B) the
employment or engagement of any individual who is not a Business Employee, (C)
the WARN Act, (D) claims relating to employment practices or relations, (E)
unpaid wages, bonus or other compensation and (F) applicable Laws relating to
the employment of labor;
 
19

--------------------------------------------------------------------------------



(ix)           any Liabilities arising under Intercompany Loans and all
promissory notes related thereto;


(x)           all Liabilities arising under the Existing Notes;


(xi)           all Liabilities arising under the DIP Credit Documents;


(xii)         subject to Section 2.02(a)(iv), any Liabilities arising from the
ownership or operation of the Business prior to the Closing, including, without
limitation, (A) all Liabilities in respect of Indebtedness that relates to the
period prior to the Closing, (B) all Liabilities arising from the ownership or
operation of the Business at any time on or prior to the Petition Date and (C)
all vendor trade payables that are not Assumed Trade Payables;


(xiii)        any Liabilities arising from the operation of any successor
liability Laws, including, without limitation, “bulk sales” statutes, to the
extent that non-compliance therewith or the failure to obtain necessary
clearances would subject the Purchaser or the Purchased Assets to the claims of
any creditors of any of the Sellers or Affiliate of any of the Sellers, or would
subject any of the Purchased Assets to any Liens or other restrictions (except
for Permitted Liens);


(xiv)        any Liabilities of any of the Sellers not related to the operation
of the Business;


(xv)         (A) any Liabilities arising from the operation of the Business
prior to the Closing, except to the extent expressly assumed by the Purchaser
pursuant to Section 2.02(a)(iv) and (B) any Liabilities for personal injury
claims or similar actions relating to the operation of the Business prior to the
Closing;


(xvi)        any violation of an applicable Law or Order prior to the Closing by
any of the Sellers, including, without limitation, any Environmental Law.


(c)           Nothing contained in this Agreement shall require the Purchaser to
pay or discharge any Assumed Liabilities (i) prior to such Assumed Liabilities
becoming due and payable in accordance with the underlying terms of any
Contracts giving rise to or governing such Assumed Liabilities or (ii) so long
as the Purchaser shall in good faith contest the amount or validity thereof.


(d)           The Parties acknowledge and agree that the disclosure of any
obligation or Liability on any schedule to this Agreement shall not create an
Assumed Liability or other Liability of Purchaser, except where such disclosed
obligation has been expressly assumed by Purchaser as an Assumed Liability in
accordance with the provisions of this Section 2.02.
 
20

--------------------------------------------------------------------------------



Section 2.03          Purchase of Purchased Assets. On the terms and subject to
the conditions of this Agreement, on the Closing Date (a) the Purchaser shall
purchase the Purchased Assets from the Sellers, and (b) the Purchase Price shall
be paid as set forth in Section 2.05.


Section 2.04           Assignment of Contracts and Rights.


(a)           To the extent that any Contract to be sold, transferred, conveyed
or assigned (any sale, transfer, conveyance or assignment, a “Transfer”) to the
Purchaser pursuant to the terms of Section 2.01 is not capable of being
Transferred to the Purchaser (after giving effect to the Sale Order) without the
Consent of a third Person, or if such Transfer or attempted Transfer would, or
if the subsequent Transfer or attempted Transfer of the equity interests of the
Purchaser would, constitute a breach thereof or a violation of any Law, nothing
in this Agreement or in any document, agreement or instrument delivered pursuant
to this Agreement will constitute a Transfer or an attempted Transfer thereof
prior to the time at which all Consents necessary for such Transfer will have
been obtained unless an Order of the Bankruptcy Court effects such Transfer
without Consent.


(b)           Subject to Section 7.02(i), to the extent that any Consent
referred to in Section 2.04(a) is not obtained by the Closing or the need for
such Consent is obviated by an order of the Bankruptcy Court with respect to any
such Contract to be Transferred to the Purchaser, each Seller will with respect
to each such Contract, from and after the Closing and until the earlier to occur
of (x) the date on which such applicable Consent is obtained and (y) the date on
which such Seller liquidates and ceases to exist, use commercially reasonable
efforts during the term of such Contract to (i) provide to the Purchaser or its
Affiliate, as applicable, the benefits under such Contract, (ii) cooperate in
any reasonable and lawful arrangement (including holding such Contract in trust
for the Purchaser or its Affiliate, as applicable, pending receipt of the
required Consent) designed to provide such benefits to the Purchaser or its
Affiliate, as applicable, and (iii) enforce for the account of the Purchaser or
its Affiliate, as applicable, any rights of such Seller under such Contract
(including the right to elect to terminate such Contract in accordance with the
terms thereof upon the direction of the Purchaser). Subject to Section 7.02(i),
the Purchaser will, and, as applicable, will cause its Affiliates to, cooperate
with the applicable Sellers in order to enable the Sellers to provide to the
Purchaser and any of its Affiliates that purchase any Purchased Assets hereunder
the benefits contemplated by this Section 2.03. Subject to Section 7.02(i), the
Purchaser will pay any amount it would have been required to pay under any such
Contract had the Contract been assigned (after obtaining the requisite Consent)
to the Purchaser or its Affiliate, as applicable, at the Closing.


Section 2.05           Purchase Price.


(a)           The purchase price (the “Purchase Price”) payable in consideration
for the sale, transfer, assignment, conveyance and delivery by the Sellers to
the Purchaser of the Purchased Assets shall consist of the following:


(i)            the Credit Bid (currently budgeted at $4,100,000);
 
21

--------------------------------------------------------------------------------



(ii)           the obligation to pay to the applicable counterparties of the
applicable Assigned Contracts Cure Costs of up to $1,500,000 in accordance with
Section 2.07;


(iii)           the assumption at the Closing by the Purchaser of the Assumed
Liabilities from the Sellers, including the assumption of the Gift Card
Liabilities and Customer Program Liabilities; and


(iv)          the sum of $4,400,000.1


(b)           At the Closing, Purchaser shall pay, via wire transfer of
immediately available funds to an account designed in writing by Sellers not
less than three (3) Business Days prior to the Closing, an amount equal to the
cash component of the Purchase Price.


Section 2.06          Allocation of the Purchase Price. The Sellers and the
Purchaser agree that the Purchase Price (and all other capitalized costs) and
the Assumed Liabilities (plus other relevant items) shall be allocated among the
Purchased Assets for all purposes (including Tax and financial accounting) as
shown on the allocation schedule (the “Allocation Schedule”). A draft of the
Allocation Schedule shall be prepared by the Purchaser and delivered to the
Sellers within sixty (60) days following the Closing Date. If the Sellers notify
the Purchaser in writing that the Sellers object to one or more items reflected
in the Allocation Schedule, the Sellers and the Purchaser shall negotiate in
good faith to resolve such dispute; provided, however, that if the Sellers and
the Purchaser are unable to resolve any dispute with respect to the Allocation
Schedule within ninety (90) days following the Closing Date, such dispute shall
be resolved by the Bankruptcy Court. The Sellers and the Purchaser each agree to
report, and to cause their respective Affiliates to report, the federal, state,
and local income and other Tax consequences of the transactions contemplated
herein, and in particular to report the information required by Section 1060(b)
of the Tax Code and to jointly prepare Form 8594 (the Asset Acquisition
Statement under Section 1060 of the Tax Code) as promptly as possible following
the Closing Date in a manner consistent with the Allocation Schedule, as may be
revised to take into account subsequent adjustments to the Purchase Price,
including any adjustments pursuant to the Agreement to determine the Purchase
Price. Neither the Purchaser nor the Sellers shall take any position
inconsistent therewith upon examination of any Tax Return, in any refund claim,
in any litigation, investigation, or otherwise, unless required to do so by any
Law after notice to and discussions with the other Party or with such other
Party’s prior consent; provided, however, that nothing contained herein shall
prevent the Purchaser or the Sellers from settling any proposed deficiency or
adjustment by any Governmental Authority based upon or arising out of the
allocation set forth in the Allocation Schedule, and neither the Purchaser nor
the Sellers shall be required to litigate before any court any proposed
deficiency or adjustment by any Governmental Authority challenging the
allocation set forth in the Allocation Schedule.


Section 2.07           Cure Costs.

___________________________
1 Note: As of today, we believe that the three components of the Purchase Price
add up to approximately $10,000,000.
22

--------------------------------------------------------------------------------



(a)           Promptly after the Closing, the Purchaser shall pay or cause to be
paid, pursuant to Section 365 of the Bankruptcy Code and the Sale Order, cure
and reinstatement costs or expenses relating to the assignment and assumption of
the Assigned Contracts (the “Cure Costs”) to which a Seller is a party and which
are included in the Purchased Assets; provided, that the Purchaser shall have no
obligation to pay Cure Costs in excess of $1,500,000 and such excess shall be
the responsibility of the Sellers; provided further, that the Purchaser shall be
entitled to pay any such excess and reduce the cash component of the Purchase
Price in Section 2.05(a)(iii) by the amount of such excess.


(b)           Section 2.07(b) of the Sellers’ Disclosure Schedules sets forth
Sellers’ good faith estimate of the amount of the Cure Costs for each Assigned
Contract (the “Estimated Cure Costs”) (and if Sellers determine in good faith
that no Cure Cost is estimated to be payable in respect of any particular
Assigned Contract, the amount of such Cure Cost designated for such Assigned
Contract shall be “$0.00”). Sellers represent and warrant to the Purchaser that
the Estimated Cure Costs with respect to each such Assigned Contract reflect, if
applicable, the amount of Cure Costs that may have been agreed to between
Sellers and a counterparty as well as any Cure Costs that may have been asserted
by any non-debtor parties, but which have not been resolved prior to the date
hereof. Within five (5) Business Days after the entry of the Bidding Procedures
Order, Sellers shall deliver a written notice in a form reasonably acceptable to
the Purchaser to all non-debtor counterparties to any Assigned Contract stating:
(1) the Estimated Cure Cost for such Assigned Contract and (2) an objection
deadline for such non-debtor party to object to such Estimated Cure Cost (which
objection deadline shall be no earlier than seven (7) days following delivery of
such written notice and shall be at least 14 days prior to the Closing Date). If
any non-debtor party objects to the applicable Estimated Cure Costs, Seller
shall, promptly after receiving such objection, notify the Purchaser in writing
of such objection (and thereafter keep the Purchaser reasonably informed as to
the resolution of such objection).


(c)           At any time prior to the Determination Date, the Purchaser shall
have the right, which may be exercised in the Purchaser’s sole discretion, to
provide written notice to Seller of the Purchaser’s election to:


(i)            designate an Assigned Contract as an Excluded Asset, and upon
such designation such Assigned Contract shall constitute an Excluded Asset (and
shall cease to constitute an Assigned Contract); and


(ii)           designate a Contract that is related to the Purchased Assets
(excluding any Contract that is related to any Excluded Liabilities) as an
Assigned Contract, and upon such designation such Contract shall constitute an
Assigned Contract (and, if applicable, shall cease to constitute an Excluded
Asset).


(d)           From and following the Determination Date until the Closing Date,
the Purchaser shall have the right to propose to designate any Contract as an
Assigned Contract or as an Excluded Contract; provided, that any such
designation of a Contract that was previously an Excluded Contract to be an
Assigned Contract shall require that the Sellers be responsible for the cure
costs associated therewith.
 
23

--------------------------------------------------------------------------------



(e)           The Sellers shall give written notice to Purchaser prior to the
submission by the Sellers of any motion in their Chapter 11 Cases to assume or
reject any Contract that is related to the Purchased Assets, together with a
copy of the proposed order; provided, however, that in no event shall Sellers
seek to reject, or reject, any Contract prior to the Determination Date unless
prior written approval has been obtained from the Purchaser; and provided,
further, that Sellers shall not seek to reject, or reject, any Contract that is
an Assigned Contract.


(f)            If the Purchaser exercises its rights in clause (c)(i) above to
designate a Contract, including a Contract that was an Assigned Contract
immediately before such designation, as an Excluded Asset, there shall not be
any commensurate reduction in or increase to the Purchase Price as a result of
such designation or change in designation.


Section 2.08           Closing. Subject to the terms and conditions of this
Agreement, the consummation of the transactions contemplated by this Agreement
shall take place at a closing (the “Closing”) to be held at the offices of Brown
Rudnick LLC, One Financial Center


Boston, MA 02111 at 10:00 a.m. New York time on the third Business Day following
the satisfaction or waiver of the conditions to the obligations of the parties
hereto set forth in Section 7.01 and Section 7.02 (other than those conditions
that by their nature are to be satisfied at the Closing, but subject to the
fulfillment or waiver of those conditions), or at such other place or at such
other time or on such other date as the Sellers and the Purchaser may mutually
agree upon in writing. The date of the Closing is herein referred to as the
“Closing Date.”


Section 2.09           Closing Deliveries by the Seller. At the Closing, the
Sellers shall deliver or cause to be delivered to the Purchaser:


(a)           the Bill of Sale and Assignment and Assumption Agreement, the
Assignments of Leased Properties in recordable form, the Assignments of
Intellectual Property and such other instruments, in each case in form and
substance and in registrable or recordation form where applicable, reasonably
satisfactory to the Purchaser, as may be reasonably requested by the Purchaser
to effect the transfer of the Purchased Assets to the Purchaser or Newco, as
applicable, or to register or record or evidence such transfer on the public
records, in each case duly executed by each applicable Seller and the other
parties thereto (other than the Purchaser);


(b)           if the Purchaser provides a Reorganization Notice pursuant to
Section 5.16, an Assignment of Equity Interests, duly executed by each
applicable Seller;


(c)           the Ancillary Agreements, duly executed by each applicable Seller
and the other parties thereto (other than the Purchaser) other than the
Ancillary Agreements delivered pursuant to Section 2.09;


(d)           a certificate of non-foreign status pursuant to section
1.1445-2(b)(2) of the Regulations from each Seller;


(e)           copies of resolutions of the board of directors (or equivalent
governing body) of each Seller authorizing and approving the execution and
delivery of this Agreement and the Ancillary Agreements and the performance by
such Seller of its obligations hereunder and thereunder, certified by the
Secretary of such Seller;
 
24

--------------------------------------------------------------------------------



(f)           an incumbency certificate dated the Closing Date for each Seller
executed by the Secretary of such Seller which shall identify the names and
titles and bear the signatures of the officers of such Seller individually
authorized to execute and deliver this Agreement and the Ancillary Agreements to
which such Seller is a party;


(g)           termination statements, lien releases, discharges, financing
change statements or other documents, notices or other instruments as the
Purchaser may reasonably deem necessary to release Liens (other than Permitted
Liens) on the Purchased Assets, each in form and substance reasonably
satisfactory to the Purchaser duly executed by any holders of such Liens;


(h)           written consents in form and substance reasonably satisfactory to
the Purchaser duly executed by the applicable Sellers and counterparties
evidencing any consents necessary to effect the assignment to the Purchaser of
the Contracts set forth in Section 7.02(h) of the Sellers’ Disclosure Schedules
and the assignment to the Purchaser of Intellectual Property pursuant to Section
5.06(b);


(i)            a certificate of a duly authorized officer of each Seller
certifying that all conditions set forth in Section 7.02(a) have been satisfied
(or to the extent any such condition has been waived in accordance with the
terms hereof, attaching thereto the applicable written waiver);


(j)            a certificate executed by each of the Sellers’ chief executive
officer stating that (i) all of the representations and warranties of such
Seller set forth in this Agreement are in all material respects (except for
those representations and warranties that are qualified by materiality which
shall be true and correct in all respects) true, correct, and accurate as of the
Closing Date, and (ii) all covenants set forth in this Agreement to be performed
by such Seller on or prior to the Closing Date have been performed in all
material respects;


(k)           the recipes set forth in Section 2.09(k) of the Sellers’
Disclosure Schedules; and


(l)            such other customary documents and instruments of transfer,
assumptions and filings as may be reasonably requested by Purchaser to be
delivered by any Seller to consummate the Transactions or otherwise give effect
to this Agreement.


Section 2.10          Closing Deliveries by the Purchaser. At the Closing, the
Purchaser shall deliver, or cause to be delivered,


(a)           To the Sellers:


(i)            unless the Purchaser provides a Reorganization Notice pursuant to
Section 5.16, the Bill of Sale and Assignment and Assumption Agreement, the
Assignments of Leased Properties and the Assignments of Intellectual Property,
in each case in form and substance reasonably satisfactory to the Sellers to
effect the assumption by the Purchaser or Newco, as applicable, of the Assumed
Liabilities, duly executed by the Purchaser;


(ii)           if the Purchaser provides a Reorganization Notice pursuant to
Section 5.16, an Assignment of Equity Interests, duly executed by the Purchaser;
 
25

--------------------------------------------------------------------------------



(iii)           the Ancillary Agreements to which the Purchaser is a party, duly
executed by the Purchaser other than the Ancillary Agreements delivered pursuant
to Section 2.10(a)(i);


(iv)          a certificate of a duly authorized officer of the Purchaser
certifying as to the matters set forth in Section 7.01(a);


(v)           a copy of resolutions of the board of directors of the Purchaser
authorizing and approving the execution and delivery of this Agreement and the
Ancillary Agreements to which it is a party and the performance by the Purchaser
of its obligations hereunder and thereunder, certified by the Secretary of the
Purchaser; and


(vi)           such other customary documents and instruments of transfer,
assumptions and filings as may be reasonably requested by Sellers to be
delivered by the Purchaser to consummate the Transactions or otherwise give
effect to this Agreement.


(b)           the Purchase Price (to the extent due and payable at the Closing)
in accordance with Section 2.05.


Section 2.11         Relinquishment of Control. At the Closing, the Sellers
shall turn over actual possession and control of all of the Purchased Assets to
the Purchaser by executing and delivering such documents taking such actions as
may be required or reasonably requested by the Purchaser (including, if
reasonably necessary, seeking relief or determinations from the Bankruptcy
Court) to effect such transfer of possession and control.


Section 2.12           Bankruptcy Auction.


(a)           This Agreement shall be subject to the consideration of higher or
better offers submitted at an auction (the “Auction”) to be conducted in
accordance with the Bidding Procedures Order (as may be modified by agreement of
the Parties or by order of the Bankruptcy Court).


(b)           On or about October 7, 2016, the Sellers filed with the Bankruptcy
Court the Bidding Procedures Motion and the Sale Motion, which motions may be
supplemented after the initial filing in order to include this Agreement after
execution hereof, seeking authorization for the Sellers to enter into this
Agreement, the approval of the Bidding Procedures, the scheduling of a hearing
under Sections 363 and 365 of the Bankruptcy Code (the “Sale Hearing”), and the
approval of the form and manner of notice of the Bidding Procedures and the Sale
Hearing. The Bidding Procedures Motion, the Sale Motion, and all notices,
statements, schedules, applications, reports and other papers to be filed by the
Sellers in connection therewith shall be in form and substance reasonably
satisfactory to Purchaser and shall be served in compliance with Rules 2002,
6004 and 6006 of the Bankruptcy Rules, Sections 363 and 365 and any other
applicable provisions of the Bankruptcy Code and Federal Rules of Bankruptcy
Procedure, the Local Rules and any applicable orders of the Bankruptcy Court.


(c)           The Sellers shall schedule hearings to consider the Bidding
Procedures Motion and the Sale Motion as soon as possible so as to obtain entry
by the Bankruptcy Court of the Bidding Procedures Order no later than October
20, 2016, establishment of a deadline for submission of bids no later than
November 14, 2016, fixing an Auction by no later than November 18, 2016, and
entry by the Bankruptcy Court of the Sale Order no later than November 22, 2016,
or such other dates as may be required by the Bankruptcy Court. The Sellers will
use commercially reasonable efforts to obtain approval on or about October 20,
2016 of Bidding Procedures to reflect the increase in consideration and other
benefits to Sellers’ estates set forth in this Agreement compared to the
consideration and benefits originally contemplated in the Bidding Procedures
Motion filed on about October 7, 2016
 
26

--------------------------------------------------------------------------------



(d)           The Sellers and Purchaser shall cooperate with filing, serving and
prosecuting the Bidding Procedures Motion and the Sale Motion and obtaining
entry of the Bidding Procedures Order and the Sale Order, and the Sellers shall
deliver to Purchaser prior to filing, and as early in advance as is practicable
to permit adequate and reasonable time for Purchaser its counsel to review and
comment on, copies of all proposed pleadings, motions (including, without
limitation, the Sale Motion and the Bidding Procedures Motion), notices,
statements, schedules, applications, reports and other papers to be filed by the
Sellers in connection with the Bidding Procedures Motion and the Sale Motion and
the relief requested therein.


(e)           Sellers agree that the Bidding Procedures for the Auction shall
also include the requirements that: (i) the minimum overbid must be at least
$10,640,000 (with adjustments upward or downward dollar for dollar to reflect
deviations from $4,100,000 in the principal amount estimated to be outstanding
under the DIP Facility immediately prior to Closing), (ii) the Purchaser be
entitled to credit bid amounts outstanding under the DIP Facility, (iii) the
Sellers’ obligations under the DIP Notes and the Break-Up Protections be paid in
cash in conjunction with the closing of any alternative transaction for the sale
of any of the Assets, (iii) alternative bids not have any due diligence,
financing or other conditions and be on terms no less favorable to Sellers than
the terms of the this Agreement and the Ancillary Agreements’ and (iv)
alternative bids include a cash deposit of $1,500,000.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE SELLERS


Each of the Sellers hereby jointly and severally represents and warrants to the
Purchaser as follows:


Section 3.01          Organization, Authority and Qualification. Each of the
Sellers is a limited liability company or corporation, as the case may be, duly
organized, validly existing and, except as a result of the commencement of the
Chapter 11 Cases, in good standing under the laws of the jurisdiction of its
incorporation, formation or organization, and, subject to obtaining the approval
of the Bankruptcy Court, has all necessary power and authority to enter into
this Agreement and the Ancillary Agreements, to carry out its obligations
hereunder and thereunder, and to consummate the Transactions. Each of the
Sellers has all necessary power and authority to own, lease, operate and conduct
its business, properties and assets as now being conducted. Each of the Sellers
is duly licensed or qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its respective business makes such licensing or qualification necessary, except
to the extent that the failure to be so licensed, qualified or in good standing
(a) has resulted from the commencement or continuance of the Chapter 11 Cases;
or (b) would not: (i) adversely affect the ability of such Seller to carry out
its obligations under this Agreement and the Ancillary Agreements, and to
consummate the Transactions; or (ii) otherwise reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Subject to
obtaining the Sale Order from the Bankruptcy Court, the execution and delivery
of this Agreement and the Ancillary Agreements by each Seller, the performance
by each Seller of its obligations hereunder and thereunder, and the consummation
by each Seller of the Transactions have been duly authorized by all requisite
action on the part of such Seller and its stockholders or members, as the case
may be, and no other corporate or limited liability company action or proceeding
on the part of any of the Sellers are necessary to authorize the execution and
delivery of this Agreement and the Ancillary Agreements by each of the Sellers,
or the consummation of the Transactions. This Agreement has been, and upon their
execution, the Ancillary Agreements shall have been, duly executed and delivered
by each Seller, and (assuming due authorization, execution and delivery by the
Purchaser), subject to the approval of the Bankruptcy Court, this Agreement
constitutes, and, upon their execution, the Ancillary Agreements shall
constitute, legal, valid and binding obligations of such Seller, enforceable
against such Seller in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization, moratorium or similar Laws now or
hereafter in effect relating to creditors’ rights generally and subject to
general principles of equity.
 
27

--------------------------------------------------------------------------------



Section 3.02           No Conflict. Subject to obtaining the approval of the
Bankruptcy Court and assuming that all consents, approvals, authorizations and
other actions described in Section 3.03 have been obtained, all filings and
notifications listed in Section 3.02 of the Sellers’ Disclosure Schedules have
been made, and any applicable waiting period has expired or been terminated, and
except as may result from any facts or circumstances relating solely to the
Purchaser, the execution, delivery and performance of this Agreement and the
Ancillary Agreements by each Seller and the consummation of the Transactions
hereby and thereby do not and will not, except as set forth in Section 3.02 of
the Sellers’ Disclosure Schedules: (a) violate, conflict with or result in the
breach of the certificate of incorporation, articles of incorporation, bylaws,
certificate of formation, operating agreement, limited liability company
agreement or similar formation or organizational documents of any of the
Sellers; (b) conflict with or violate any Law or Order applicable to any of the
Sellers or any of the Purchased Assets or Assumed Liabilities; (c) violate,
conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, any note,
bond, mortgage or indenture, Contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which any of the Sellers
is a party and which constitutes a Purchased Asset or Assumed Liability, or
result in the creation of any Lien on any of the Purchased Assets, except to the
extent that any such rights of termination, amendment, acceleration, suspension,
revocation or cancellation and such Liens are not enforceable (before or after
consummation of the Transactions) due to operation of the Bankruptcy Code and
except, in the case of clauses (b) and (c), for any such conflict, violation,
breach or default that would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect or reasonably be expected to result
in the imposition of any Lien against any of the Purchased Assets.


Section 3.03           Governmental Consents and Approvals. The execution,
delivery and performance of this Agreement and each Ancillary Agreement by the
Sellers do not or, upon the entry by the Bankruptcy Court of the Sale Order as
required by Section 7.01(d) and Section 7.02(d), will not require any consent,
approval, authorization or other Order of, action by, filing with or
notification to, any Governmental Authority or any other Person under any of the
terms, conditions or provisions of any Law or Order applicable to any Seller or
by which any of the Purchased Assets may be bound, any Contract to which any of
the Sellers is a party or by which such Seller may be bound, except as described
in Section 3.03 of the Sellers’ Disclosure Schedules.
 
28

--------------------------------------------------------------------------------



Section 3.04           Financial Condition. Sellers have delivered to Purchaser
true and complete copies of the following financial information (the “Financial
Statements”): (a) an audited balance sheet, statement of income and statement of
cash flows of the Sellers as at and for the fiscal years ended December 31, 2014
and December 31, 2015 (together, the “Audited Financial Statements”) and (b) an
unaudited balance sheet and income statement for the nine (9) month period ended
September 30, 2016 (the “Unaudited Financial Statements”). The Audited Financial
Statements have been prepared from the books and records of each Seller, have
been prepared in accordance with GAAP (except as may be stated in the notes
thereto) and fairly present the financial position and the results of operations
and cash flows of each Seller as of the times and for the periods referred to
therein. The Unaudited Financial Statements have been prepared from the books
and records of Seller in accordance with the prior practice of Seller and fairly
represent the consolidated financial position and consolidated results of
operations and cash flow of Sellers as of the times and for the periods
referenced to therein, subject to normal or recurring year-end adjustments and
the absence of notes thereto.


Section 3.05           Litigation. Except (a) for the Chapter 11 Cases or (b) as
set forth in Section 3.05 of the Sellers’ Disclosure Schedules, there is no
material pending Action by or against any of the Sellers or relating to the
Business or any of the Purchased Assets or Assumed Liabilities or challenging
the legality, validity or enforceability of this Agreement, any Ancillary
Agreement or the consummation of the Transactions or, to the Sellers’ Knowledge,
threatened against or affecting any of the Sellers or relating to the Business
or any of the Purchased Assets or Assumed Liabilities or challenging the
legality, validity or enforceability of this Agreement, any Ancillary Agreement
or the consummation of the Transactions, which, if decided adversely to the
Sellers, would have a material adverse impact on the Sellers or the Business.


Section 3.06           Compliance with Laws. Except as set forth in Section 3.06
of the Sellers’ Disclosure Schedules, the Sellers (a) have conducted and
continue to conduct the Business in accordance in all material respects with all
applicable Laws and Orders applicable to the Business, (b) have complied with
and continues to comply with, in each case in all material respects, all Laws
and Orders applicable to the Purchased Assets and the Assumed Liabilities, (c)
are not in violation of any such Law or Order, and (d) have not received any
notice that any violation of any such Law or Order is being or may be alleged.


Section 3.07           Environmental Matters. Except as set forth in Section
3.07 of the Sellers’ Disclosure Schedules:


(a)           The Business, the Leased Real Property and any properties or
facilities owned, leased or operated by the Business are in compliance with
Environmental Laws in all material respects;
 
29

--------------------------------------------------------------------------------



(b)           The Business possesses and is in compliance with all Environmental
Permits necessary for the conduct of its business as presently conducted;


(c)           There has been no Release by the Business, at the Leased Real
Property, with respect to which any response, remedial or corrective action may
be required under Environmental Laws;


(d)           No Environmental Claims have been asserted against the Business,
and to the Sellers’ Knowledge, there are no threatened or pending Environmental
Claim against the Business or any predecessor in interest;


(e)           Sellers with respect to the Business have not assumed or retained
by contract or operation of law any Liabilities (i) of any other Person in
respect of any Environmental Claim or pursuant to Environmental Laws or (ii)
with respect to any property used or operated in connection with the Business;


(f)           No Environmental Claims have been asserted against any facilities
that may have received Hazardous Materials generated by the Business or any
predecessor in interest; and


(g)           Sellers have delivered to the Purchaser true and complete copies
of all environmental reports, audits, studies, investigations or correspondence
regarding any Liabilities pursuant to any Environmental Law of any Seller or any
environmental conditions at any of the Leased Real Property which are in
possession of any Seller or its agents.


(h)           The Business has no Liabilities pursuant to any Environmental Law.


Section 3.08           Intellectual Property.


(a)           Section 3.08(a) of the Sellers’ Disclosure Schedules sets forth a
true and complete list of all (i) Registered Owned Intellectual Property and
copyrights and Trademarks that have not been Registered but are material to the
conduct of the Business; and (ii) Licensed Intellectual Property (other than
Intellectual Property in unmodified “off-the-shelf” software licensed on
generally standard terms and conditions, where the agreement(s) related to such
software involve total consideration of less than $10,000).


(b)           Except as set forth in Section 3.08(b) of the Sellers’ Disclosure
Schedules:


(i)            All Owned Intellectual Property is subsisting and valid and
enforceable, and is not subject to any outstanding order, judgment or decree
restricting its use or adversely affecting any Seller’s rights thereto.


(ii)           Neither the operation of the Business nor any Seller is
infringing, misappropriating or violating, or has infringed, misappropriated or
violated any Intellectual Property of a third party. There are no Actions, inter
partes reviews, reexaminations, public protests, interferences, arbitrations,
mediations, oppositions, cancellations, Internet domain name dispute resolutions
or other proceedings (collectively, “Suits”) pending, decided, threatened or
asserted concerning any claim or position that a Seller or any of its
indemnitees have infringed, misappropriated or violated any Intellectual
Property. To the Sellers’ Knowledge, no Person is infringing, misappropriating,
or violating any Owned Intellectual Property.
 
30

--------------------------------------------------------------------------------



(iii)           There are no Suits pending, decided, threatened or asserted
concerning the Owned Intellectual Property, and no valid basis for any such
Suits exists. There are no Suits pending, decided, threatened or asserted
concerning the right of the Sellers to use the Licensed Intellectual Property,
and to the Sellers’ Knowledge, there is no valid basis for any such Suits.


(iv)           A Seller owns or otherwise holds valid rights to use all
Transferred Intellectual Property. All such rights are free of all Liens and are
fully assignable by a Seller to any Person, without payment, consent of any
Person or other condition or restriction. The Transferred Intellectual Property
constitutes all Intellectual Property that is used in, or contemplated to be
used in, the conduct of the Business as currently conducted and as currently
contemplated to be conducted in the future.


(v)           No Person other than a Seller has any ownership interest in, or a
right to receive a royalty or similar payment with respect to, any of the Owned
Intellectual Property and no Person will have any such interest or right as a
result of the consummation of the transactions contemplated by this Agreement.
None of the Sellers has granted any options, licenses, assignments or agreements
of any kind relating to (A) ownership of rights in Owned Intellectual Property
or (B) the marketing or distribution of Owned Intellectual Property.


(vi)          None of the Sellers have entered into any agreement to indemnify
any other Person against any charge of infringement, misappropriation, or
violation of any third party’s Intellectual Property, except for customary
infringement and misappropriation indemnities for claims of infringement or
misappropriation of U.S. Intellectual Property agreed to in the ordinary course
of business and included as part of any contracts for the license or sale of
products or services. None of the Sellers has entered into any agreement
granting any third party the right to bring infringement actions or otherwise to
enforce rights with respect to the Owned Intellectual Property or pursuant to
which any Seller has agreed not to sue or otherwise enforce any legal rights
with respect to Owned Intellectual Property.


(vii)         Each of the Sellers has timely made all material filings and
payments with the appropriate foreign and domestic official offices required to
maintain in subsistence all Registered Owned Intellectual Property. All
documentation necessary to confirm, effect, and evidence each of the Sellers’
ownership of the Registered Owned Intellectual Property has been recorded in the
United States Patent and Trademark Office, the United States Copyright Office
and other official offices of Governmental Authorities.


(viii)        Each of the Sellers has taken all reasonable measures to protect
the secrecy, confidentiality and value of all trade secrets and confidential
information used or held for use in the connection with the Business. Each of
the Sellers has taken all reasonable measures to protect its rights in the
Trademarks included in the Owned Intellectual Property, including preventing
dilution of such Trademarks and enforcing such rights against all infringers.
 
31

--------------------------------------------------------------------------------



(ix)           The IT Systems used in the operation of the Business are adequate
in all material respects for their intended use and for the operation of the
Business as is currently operated and as are currently contemplated to be
operated by the Sellers, and are in good working condition (normal wear and tear
excepted). There has not been any malfunction with respect to any such IT
Systems since January 1, 2016 that has not been remedied or replaced in all
material respects. The Company has taken reasonable measures to protect the
integrity and security of the IT Systems used in the operation of the Business
from unauthorized use, access, or modification by third parties. In the past six
(6) years, there has been no breach of or unauthorized access to any IT Systems
of the Sellers or their contractors that has caused any material disruption to
the operation of the Business or resulted in any unauthorized disclosure of any
data owned, collected or controlled by a Seller.


(x)           To Sellers’ Knowledge, all software that is owned by any of the
Sellers: (A) performs substantially in accordance with the documentation or
other written material used in connection with it; and (B) does not contain any
viruses, back-doors, or disabling devices known to the Sellers. None of the
Owned Intellectual Property contains, or is distributed with, any software that
is licensed pursuant to an open source, copyleft or community source code
license (including any libraries or code, software, technologies or other
materials that are licensed or distributed under any General Public License,
Lesser General Public License, MIT License, Apache License or similar license
arrangement or other distribution model) in any manner that would restrict the
ability of any Seller to freely exploit its proprietary interests in any such
Owned Intellectual Property.


(xi)           Each Seller has complied with all Contracts, privacy policies,
laws and regulations applicable to such Seller regarding personally identifiable
information, including any such data privacy laws, Payment Card Industry data
security standards, consumer laws, or agreements with third parties, in every
jurisdiction where (A) the Business operates or (B) residents of such
jurisdiction have provided personally identifiable information to a Seller. Each
Seller has commercially reasonable physical, technical, organizational and
administrative security measures and policies in place to protect all personally
identifiable information collected, processed or stored by it or on its behalf
from and against unauthorized access, use or disclosure. No Seller has been
legally required to provide any notices to data owners or Governmental
Authorities in connection with an unauthorized disclosure of personally
identifiable information.


Section 3.09           Real Property.


(a)           Section 3.09(a) of the Sellers’ Disclosure Schedules lists the
street address and legal description where appropriate of each parcel of real
property currently leased or subleased by any Seller as tenant or subtenant, as
the case may be, which is used or useful in (to the extent Sellers hold rights,
title and interest in such real property) or held for use in the conduct of the
Business, and the identity of the lessee of each such parcel of Leased Real
Property. The Sellers have delivered to the Purchaser true and complete copies
of the leases and subleases in effect at the date hereof (including all
amendments thereto and assignments in respect thereof) relating to the Leased
Real Property. Each lease and sublease in respect of the Leased Real Property is
a valid lease or sublease and Sellers have received no written notice of default
except as disclosed in Section 3.09(a) of the Sellers’ Disclosure Schedules. No
Seller has received notice of any pending condemnation proceeding or any
threatened condemnation that would preclude or impair the use of any Leased Real
Property by the Business for the purposes for which it is currently used. No
Seller has received notice of the applicable Governmental Authority altering its
zoning Laws so as to affect or potentially affect the Leased Real Property. No
security deposit (including any letter of credit or similar security) or portion
thereof deposited with respect to any lease or sublease has been applied in
respect of a breach or default under such lease or sublease that has not been
redeposited, replenished, replaced or supplemented in full.
 
32

--------------------------------------------------------------------------------



(b)           The utility and other services provided to the Leased Real
Property are adequate to conduct and operate the Business as currently carried
out on such Property. All of the buildings, structures, appurtenances and
equipment situated on the Leased Real Property are adequate and suitable for the
purposes for which they are presently being used and, with respect to each, the
Sellers have adequate rights of ingress and egress for operation of the Business
in the ordinary course of business.


(c)           The Leased Real Property constitutes all of the real property used
in the conduct of the Business.


(d)           Except as set forth in Section 3.09(d) of the Sellers’ Disclosure
Schedules, the Sellers have valid and binding leasehold interests in all of its
respective material assets, free and clear of any Liens, except, in each case,
for Permitted Liens.


(e)           Except as set forth in Section 3.09(e) of the Sellers’ Disclosure
Schedules, no options or rights of first offer or rights of first refusal or
similar rights or options have been granted by any Seller to any Person (other
than the Purchaser) that are enforceable despite the continuation of the Chapter
11 Cases to purchase, lease or otherwise acquire any interest in any of the
Leased Real Property.


(f)           Subject to the entry of the Sale Order, except as set forth on
Section 3.09(f) of the Sellers’ Disclosure Schedules, all real property leases
listed in Section 3.09(a) of the Sellers’ Disclosure Schedules are assumable by
the Seller and assignable by the Sellers to Purchaser pursuant to Section 365 of
the Bankruptcy Code.


(g)           None of the Sellers or their Affiliates owns any real property
that is used or useful for the Business.


Section 3.10           Employee Benefits Matters.


(a)           Employee Plans and Material Documents. Section 3.10(a) of the
Sellers’ Disclosure Schedules sets forth a true and complete list of each
Employee Plan. Prior to the date of this Agreement, the Sellers have provided to
the Purchaser, with respect to each Employee Plan and to the extent applicable,
true and correct copies of (i) the plan documents and all related trusts and
services agreements (including all amendments thereto); (ii) the insurance
contract and other funding arrangement, and all amendments thereto; and (iii)
the most recent summary plan description, scheme booklet and all modifications
thereto. None of the Sellers nor any ERISA Affiliate contributes to or has any
obligation to contribute to, or has at any time within six (6) years prior to
the date of this Agreement contributed to or had an obligation to contribute to,
and no Employee Plan is (i) a multiemployer plan within the meaning of Section
3(37) of ERISA or (ii) a plan subject to Title IV of ERISA, Section 302 of ERISA
or Section 412 of the Tax Code. No Employee Plan is funded through a trust that
is intended to be exempt from federal income taxation pursuant to Section
501(c)(9) of the Tax Code. There does not now exist, nor do any circumstances
exist that could result in, any Controlled Group Liabilities of the Sellers or
any ERISA Affiliate that would be, or could become, a liability following the
Closing of the Purchaser or its Affiliates.
 
33

--------------------------------------------------------------------------------



(b)           Compliance. Each Employee Plan has been operated in all material
respects in accordance with its terms and the requirements of all applicable
Laws (including, without limitation, all Tax rules with which compliance is
required for any intended favorable Tax treatment). There is no material default
or violation of an Employee Plan by any party thereto and no action is pending
or, to the Sellers’ Knowledge, threatened with respect to any Employee Plan and,
to the Sellers’ Knowledge, no fact or event exists that could give rise to any
such Action.


(c)           Qualification of Certain Employee Plans. Each Employee Plan that
is intended to be qualified under Section 401(a) of the Tax Code or satisfy the
requirements of Section 401(k) of the Tax Code (i) satisfies in form the
requirements of Section 401(a) of the Tax Code or Section 401(k) of the Tax
Code, as applicable, (ii) has received a favorable determination letter from the
IRS covering all of the provisions applicable to the Employee Plan for which
determination letters are currently available, and (iii) has not been operated
in a way that would adversely affect its qualified status. Each trust
established in connection with any Employee Plan which is intended to be exempt
from federal income taxation under Section 501(a) of the Tax Code has received a
determination letter from the IRS that it is so exempt, and no fact or event has
occurred since the date of such determination letter or letters from the IRS to
adversely affect the exempt status of any such trust or the qualified status of
any Employee Plan described in the preceding sentence.


(d)           No Breach of Fiduciary Duty. No act, omission or transaction has
occurred which would result in imposition on any of the Sellers or any ERISA
Affiliate of: (i) breach of fiduciary duty liability damages under Section 409
of ERISA; (ii) a civil penalty assessed pursuant to Section 502 of ERISA; or
(iii) a tax imposed pursuant to Chapter 43 of Subtitle D of the Tax Code. To the
Seller’s Knowledge, there is no matter pending (other than routine qualification
determination filings) with respect to any of the Employee Plans before the IRS,
the United States Department of Labor or other Governmental Authority.


(e)           Retiree Medical Plans. Except as set forth in Section 3.10(e) of
the Sellers’ Disclosure Schedule, no Seller has incurred any current or
projected liability in respect of post-employment or post-retirement health,
medical or life insurance benefits for current, former or retired employees of
any Seller, except as required to avoid an excise tax under Section 4980B of the
Code or otherwise except as may be required pursuant to any other applicable
Law.
 
34

--------------------------------------------------------------------------------



(f)           Accelerated Payments. No Employee Plan or any other agreement
exists that, as a result of the execution of this Agreement, shareholder
approval of this Agreement, or the transactions contemplated by this Agreement
(whether alone or in connection with any subsequent event(s)), could result in
(i) severance pay or any increase in severance pay upon any termination of
employment after the date of this Agreement or (ii) accelerate the time of
payment or vesting or result in any payment or funding (through a grantor trust
or otherwise) of compensation or benefits under, increase the amount payable or
result in any other material obligation pursuant to, any of the Employee Plans.
In connection with the consummation of the transactions contemplated by this
Agreement, no payments of money or other property, acceleration of benefits, or
provision of other rights have been or will be made hereunder, under any
agreement contemplated herein, or under any Employee Plan or any other agreement
that would be reasonably likely to be nondeductible or result in an excise tax
under Section 280G of the Tax Code, whether or not some other subsequent action
or event would be required to cause such payment, acceleration, or provision to
be triggered.


Section 3.11           Taxes. Except as set forth in Section 3.11 of the
Sellers’ Disclosure Schedules:


(a)           Sellers have timely filed or caused to be timely filed or will
timely file or cause to be timely filed with the appropriate taxing authorities
(taking into account extensions to file Tax Returns) all Tax Returns that are
required to be filed with respect to the income or operations of the Business or
the ownership of the Purchased Assets on or prior to the Closing Date;


(b)           All Taxes have been paid or will be timely paid and all material
Taxes due by or with respect to the income or operations of the Business or the
ownership of the Purchased Assets for the Pre-Closing Period have been timely
paid or will be timely paid in full on or prior to the Closing Date;


(c)           Sales taxes pertaining to the Business and the Purchased Assets
have been paid to date and in full.


(d)           (i) None of the Sellers are the subject of an audit or other
examination of Taxes by the Tax authorities of any nation, state, province or
locality with respect to the income or operations of the Business or the
ownership of the Purchased Assets; (ii) no such audit is threatened or pending;
and (iii) the Seller have not received any written notices from any Tax
authority relating to any issue that could result in any liability for Taxes
with respect to the income or operations of the Business or the ownership of the
Purchased Assets;


(e)           (i) The Sellers have not entered into an agreement or waiver or
been requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of Taxes with respect to the
income or operations of the Business or the ownership of the Purchased Assets
that has not expired and (ii) the Sellers are not presently contesting the
liability for Taxes with respect to the income or operations of the Business or
the ownership of the Purchased Assets before any court, tribunal or agency;


(f)           All Taxes that the Sellers are (or were) required by Law to
withhold or collect with respect to the income or operations of the Business or
the ownership of the Purchased Assets in connection with amounts paid or owing
to any employee, Representative, independent contractor, creditor, stockholder
or other third party have been duly withheld or collected, and have been timely
paid over to the proper authorities to the extent due and payable;
 
35

--------------------------------------------------------------------------------



(g)           No claim has ever been made by any taxing authority in a
jurisdiction where the Sellers do not file Tax Returns with respect to the
income or operations of the Business or the ownership of the Purchased Assets
that the Sellers are or may be subject to taxation by that jurisdiction with
respect to the income or operations of the Business or the ownership of the
Purchased Assets;


(h)           There are no Liens for Taxes or security interests on any of the
Purchased Assets arising in connection with any failure (or alleged failure) to
pay any Taxes (other than Permitted Liens); and


(i)           Sellers are not foreign persons within the meaning of Section 1445
of the Tax Code and the Regulations thereunder.


Section 3.12           Material Contracts.


(a)           Section 3.12(a) of the Sellers’ Disclosure Schedules sets forth
all material, currently active Contracts concerning the Transferred Intellectual
Property or that are related to, or used in or held for use in, the Business,
including, without limitation:


(i)            Contracts for the purchase or sale of assets, products or
services;


(ii)           Sole source supply Contracts for the purchase of Inventory or
other goods or services that are otherwise not generally available and that are
used in connection with the Business;


(iii)          Contracts for the lease of tangible personal property;


(iv)          Contracts containing a covenant that restricts a Seller or any
Affiliate of a Seller from engaging in any line of business or competing with
any Person;


(v)           Contracts providing for indemnification by a Seller, other than in
connection with respect to standard terms and conditions of a Contract for the
purchase or sale of assets, products or services in the ordinary course of
business;


(vi)          Employment, management, consulting, buying agent, independent
contractor, subcontractor, retainer, or other similar type of Contracts, other
than unwritten at-will employment Contracts, under which services are provided
by any Person and agreements or commitments to enter into the same (including
without limitation, agreements with designers);


(vii)         Contracts relating to a joint venture of the Business;


(viii)        Currency exchange, interest rate, commodity exchange or similar
Contracts;
 
36

--------------------------------------------------------------------------------



(ix)           Contracts for capital expenditures;


(x)           Contracts with any director, officer or employee of any Seller
(other than (A) employment agreements covered in clause (vii) above), (B)
payments of compensation for employment to employees in connection with
unwritten at-will employment Contracts and (C) participation in Employee Plans
by employees);


(xi)           Contracts for Licensed Intellectual Property (other than license
agreements for unmodified “off-the-shelf” software on generally standard terms
and conditions involving total consideration of less than $10,000);


(xii)         Contracts granting a third party rights to Owned Intellectual
Property;


(xiii)        Contracts for radio, television newspaper or other media
advertising;


(xiv)        Contracts not made in the ordinary course of business; and


(xv)         Contracts for professional services.


(such Contracts collectively, “Material Contracts”, and each a “Material
Contract” except to the extent any individual Contract has a value of less than
$2,500).


(b)           The Sellers have delivered to the Purchaser true and complete
copies of the Material Contracts (including all amendments thereto and
assignments thereof).


(c)           Except as set forth in Section 3.12(c) of the Sellers’ Disclosure
Schedules, each Material Contract (i) is valid and binding on the applicable
Seller and the counterparties thereto, and is in full force and effect; and (ii)
upon consummation of the Transactions, except to the extent that any consents
set forth in Section 3.02 of the Sellers’ Disclosure Schedules and Bankruptcy
Court approvals to transfer are not obtained or as otherwise would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, shall continue in full force and effect without penalty or other
adverse consequence. Except as disclosed in Section 3.12(c) of the Sellers’
Disclosure Schedules, the applicable Seller and the counterparties thereto, are
not in breach of, or default under, any Material Contract to which any of them
is a party except for breaches or defaults that would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect or, upon
entry or issuance of the Sale Order by the Bankruptcy Court, would not preclude
the Sellers from assigning such Material Contract to the Purchaser and that
would be cured or rendered unenforceable in accordance with the Sale Order.


Section 3.13          Brokers. Except as set forth in Section 3.13 of the
Sellers’ Disclosure Schedules, no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Transactions based upon arrangements made by or on behalf of any
Seller.


Section 3.14           Title to Purchased Assets; Good Condition.


(a)           The Sellers have good and valid title to, or in the case of leased
assets, a valid leasehold interest in, all of the Purchased Assets.
 
37

--------------------------------------------------------------------------------



(b)           All of the tangible personal property used or useful in (to the
extent Sellers hold rights, title and interest in such tangible personal
property) or held for use in connection with the Business is in good operating
condition and repair, free of defects and in a state of good maintenance,
ordinary wear and tear excepted, and is adequate and suitable for the purposes
for which it is presently being used or intended.


Section 3.15          Sufficiency of Assets. The Purchased Assets constitute all
of the assets, rights, interests and properties of every nature and kind
whatsoever used or useful in (to the extent Sellers hold rights, title and
interest in such tangible personal property) or held for use in the conduct of
the Business, or otherwise necessary for the Purchaser to conduct and operate
the Business immediately after the Closing in all material respects as presently
conducted and as currently contemplated to be conducted.


Section 3.16           Insurance. Set forth in Section 3.16 of the Sellers’
Disclosure Schedules is an accurate and complete list of each insurance policy
and insurance arrangement that covers the Purchased Assets, the Assumed
Liabilities, the Business or employees (including self-insurance, but excluding
insurance policies providing benefits under welfare plans and directors’ and
officers’ insurance) of the Business (the “Insurance Policies”). Except as set
forth in Section 3.16 of the Sellers’ Disclosure Schedules, the Insurance
Policies are in full force and effect, all premiums thereon have been paid, and
the Sellers are otherwise in compliance in all material respects with the terms
and provisions of such policies. No Seller is in default under any of the
Insurance Policies (or any policy required to be set forth in Section 3.16 of
the Sellers’ Disclosure Schedules) and, to the Sellers’ Knowledge, there exists
no event, occurrence, condition or act (including the purchase of the Purchased
Assets hereunder) that, with the giving of notice, the lapse of time or the
happening of any other event or condition, would become a default thereunder.
Except as set forth in Section 3.16 of the Sellers’ Disclosure Schedules, no
Seller is aware of any pending notice of cancellation or non-renewal of any such
Insurance Policies nor, to the Sellers’ Knowledge, has the termination of any
such Insurance Policies been threatened, and there exists no event, occurrence,
condition or act (including the purchase of the Purchased Assets hereunder)
that, with the giving of notice, the lapse of time or the happening of any other
event or condition, would entitle any insurer to terminate or cancel any such
Insurance Policies.


Section 3.17           Suppliers. Section 3.17(a) of the Sellers’ Disclosure
Schedules sets forth the fifty (50) largest suppliers of the Business based on
consolidated purchases by the Business during such period. Except as set forth
in Section 3.17(c) of the Sellers’ Disclosure Schedules, no Seller (i) has
received any notice that any such supplier has cancelled, or threatened to
cancel, its relationship with any Seller or the Business or intends to reduce
the amounts sold to any Seller, or (ii) has received any notice that any such
supplier has or intends to, modify in any material respect the terms or
conditions of any Contract between the Seller and any such supplier.


Section 3.18           Permits. The Sellers have made available to the Purchaser
prior to the date hereof a true and complete copy of each of the Permits and
Licenses, each of which is listed in Section 3.18 of the Sellers’ Disclosure
Schedules. The Sellers have obtained and possess all Permits and Licenses and
have made all registrations or filings with or notices to any Governmental
Authority necessary for the lawful conduct of the Business as presently
conducted and operated, or necessary for the lawful ownership of its properties
and assets or the operation of the Business as presently conducted and operated.
Each such Permit and License is valid and in full force and effect and the
Sellers are in material compliance with all such Permits and Licenses. Each such
Permit and License is included in the Purchased Assets. The consummation of the
Transactions will not result in the revocation, cancellation or termination of,
or any adverse amendment or modification to, any such Permit and License. Any
applications for the renewal of any such Permit and License that are due prior
to the Closing Date will be timely made or filed by the applicable Seller prior
to the Closing Date. No proceeding to modify, suspend, revoke, withdraw,
terminate or otherwise limit any such Permit and License is pending or, to the
Sellers’ Knowledge, threatened and there is no valid basis for any such
proceeding. No administrative or governmental action or proceeding has been
taken in connection with the expiration, continuance or renewal of any such
Permit and License and there is no valid basis for any such proceeding.
 
38

--------------------------------------------------------------------------------



Section 3.19          Liquor Licenses. Section 3.19 of the Sellers’ Disclosure
Schedules sets forth a true, correct, and complete list of all Liquor Licenses
held by the Sellers in connection with the operation of the Business. To the
extent required by applicable Law or regulation, Sellers possess a Liquor
License for each restaurant.


Section 3.20          Absence of Certain Changes. Other than as a result of the
commencement of the Chapter 11 Cases or as set forth on in Section 3.20 of the
Sellers’ Disclosure Schedules, since December 31, 2014, the Business has not
experienced any (a) damage, destruction or loss, whether covered by insurance or
not, individually having a cost of $10,000 or more; (b) except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, change in accounting methods or principles or any write-down,
write up or revaluation of any of the Purchased Assets or Assumed Liabilities,
in each case except depreciation accounted for in the ordinary course of
business and write-downs of inventory which reflect the lower of cost or market
and, in each case, which are in the ordinary course of business and in
accordance with GAAP; or (c) sale, assignment, transfer, lease or license (other
than a Permitted Lien) of or on any of the Business’ tangible assets, except in
the ordinary course of business consistent with past practice, or agreement,
whether orally or in writing, to do any of the foregoing in this subsection (c).
Since December 31, 2014, other than as a result of the commencement of the
Chapter 11 Cases, there has not been, occurred or arisen any agreement,
condition, action, omission or event which would be prohibited (or require
consent) under Section 5.01 had it existed, occurred or arisen after the date of
this Agreement.


Section 3.21           Labor Matters.


(a)           No Business Employee’s terms or conditions of employment are
subject to the terms of any collective bargaining relationship or collective
bargaining agreement or similar Contract with a labor union or employee
representative. Except as set forth in Section 3.21(a) of the Sellers’
Disclosure Schedules, (i) none of the Sellers is a party or subject to any
collective bargaining, voluntary recognition, union or similar agreement or
other Contract with respect to any of the Business Employees, the Business or
the Purchased Assets, no union represents or claims to represent or is
attempting to organize any of the Business Employees and to the Sellers’
Knowledge there is no existing certification where no collective bargaining
agreement exists, (ii) to the Seller’s Knowledge, there is no unfair labor
practice charge or complaint against any Seller in respect of the Business or
the Purchased Assets pending or threatened before the National Labor Relations
Board, any federal or state labor relations board or any court, tribunal or
other Governmental Authority, (iv) there is no strike, lockout, dispute, request
for representation, slowdown or stoppage pending or threatened in respect of the
Business Employees, Business or the Purchased Assets and there has been no
strike, lockout, dispute, request for representation, slowdown or stoppage
within the past three (3) years in respect of the Business Employees, Business
or the Purchased Assets, and (v) none of the Sellers is a federal or state
contractor or subcontractor.
 
39

--------------------------------------------------------------------------------



(b)           Except as disclosed in Section 3.21(b) of the Sellers’ Disclosure
Schedule, (i) there are no outstanding Orders against any of the Sellers under
any applicable Law relating to occupational safety and health, or any other
matters relating to employment or employees, in connection with the Business,
the Purchased Assets or any Business Employees, and (ii) any levies,
assessments, and penalties made in connection with the Business, the Purchased
Assets or any Business Employees relating to occupational safety and health, or
any other matters relating to employment or employees, have been paid in full.


Section 3.22          Inventory. Except as set forth on Section 3.22 of the
Sellers’ Disclosure Schedules, all Inventory of the Sellers is in good,
merchantable and usable condition in the ordinary course of business consistent
with current and past practice.


Section 3.23          Receivables. Except as set forth on Section 3.23 of the
Sellers’ Disclosure Schedules, the Receivables, (i) except for intercompany
claims, have arisen out of actual sales with unaffiliated third parties in the
ordinary course of business consistent with past practice, (ii) are free and
clear of all defenses and claims of any nature whatsoever other than claims for
warranties and claims made in the ordinary course of business that are not
material in the aggregate, and (iii) are collectible in the ordinary course of
business consistent with past practice, net of reserves.


Section 3.24           Foreign Corrupt Practices Act. Neither any Seller, nor
any Representative, consultant or agent thereof acting on any Seller’s behalf,
has made, directly or indirectly, any payment or promise to pay, or gift or
promise to give or authorized such a promise or gift, of any money or anything
of value, directly or indirectly, to: (a) any foreign official (as such term is
defined in the Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”))
for the purpose of influencing any official act or decision of such official or
inducing him or her to use his or her influence to affect any act or decision of
a foreign government, or any agency or subdivision thereof; or (b) any foreign
political party or official thereof or candidate for foreign political office
for the purpose of influencing any official act or decision of such party,
official or candidate or inducing such party, official or candidate to use his,
her or its influence to affect any act or decision of a foreign government or
agency or subdivision thereof, in the case of both (a) and (b) above in order to
assist any Seller to obtain or retain business for or direct business to the
Seller and under circumstances which would subject any Seller to liability under
the FCPA or any corresponding foreign Laws.
 
40

--------------------------------------------------------------------------------



Section 3.25           U.S. Real Property Holding Corporation. No Seller is now
or has ever been a “United States Real Property Holding Corporation,” as defined
in Section 897(c)(2) of the Tax Code and Section 1.897-2(b) of the regulations
thereunder.


Section 3.26           Transactions with Related Parties. Except as set forth in
Section 3.26 of the Sellers’ Disclosure Schedules:


(a)           No agreement or transaction between any of the Sellers and (i) any
director, officer, stockholder or Affiliate of the Sellers, or (ii) any relative
or spouse (or relative of such spouse) of any such director, officer,
stockholder or Affiliate (such persons in (i) and (ii) being referred to herein
as a “Related Party” or collectively as the “Related Parties”) has been entered
into.


(b)           No Related Party is a director or officer of, or has any direct or
indirect interest in (other than the ownership of not more than 5% of the
publicly traded shares of), any Person or entity which is a supplier, vendor, or
competitor of the Seller.


(c)           No Related Party owns or has any interest in, directly or
indirectly, in whole or in part, any tangible or intangible property used in the
conduct of the Business or any Purchased Asset.


(d)           Other than expense advance reimbursements not exceeding $10,000 in
the aggregate, no Related Party owes any money or other amounts to, nor is any
Related Party owed any money or other amounts by, any of the Sellers.


(e)           Except as set forth on Section 3.26 of the Seller’s Disclosure
Schedules, no Seller has, directly or indirectly, guaranteed or assumed any
Indebtedness for borrowed money or otherwise for the benefit of any Related
Party, except pursuant to the DIP Notes.


Section 3.27           Franchise Matters. Purchaser has been provided true and
complete copies of all of Sellers’ Franchise Agreements. Section 3.27 of the
Sellers’ Disclosure Schedules sets forth a complete and correct list of (i) each
Franchisee and the licensed territory of each such Franchisee and (ii) each
Franchise Agreement with any Franchisee. Except as disclosed on Section 3.27 of
the Sellers’ Disclosure Schedules, each Franchise Agreement is valid, binding
and enforceable with respect to the Sellers and the Franchisee party thereto, in
accordance with its terms, and in full force and effect, in each case, except
(A) to the extent that its enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles and (B) the availability of the remedy of specific
performance or injunctive or other forms of equitable relief may be subject to
equitable defenses and would be subject to the discretion of the court before
which any such proceeding may be brought. Except as set forth in Section 3.27 of
the Sellers’ Disclosure Schedules, the applicable Seller (x) has performed all
material obligations required to be performed by it under such Franchise
Agreement and (y) is not in default in any material respect under such Franchise
Agreement and no event has occurred thereunder which, with the lapse of time or
the giving of notice or both, would constitute such a default. Except as set
forth in Section 3.27 of the Sellers’ Disclosure Schedules, to the Sellers’
Knowledge, each other party to the Franchise Agreements is in material
compliance with the provisions thereof and has performed all material
obligations required to be performed by such party to date. The consummation of
the Transaction will not require consent of or approval by any Franchisee under
any Franchise Agreement. Except as set forth in Section 3.27 of the Sellers’
Disclosure Schedules, to the Sellers’ Knowledge all of the Franchises have been
sold in compliance in all material respects with applicable foreign, federal,
state and/or local franchise disclosure and registration requirements. Except as
set forth in Section 3.27 of the Sellers’ Disclosure Schedules, the applicable
Seller is current in all material respects with respect to the filing of all
required disclosure statements, amendments, reports, consents and other
documents required under franchise-related laws, except with respect to
disclosure of this Agreement and the Transactions, and Sellers’ current
franchise disclosure document complies in all material respects with the
requirements of the Federal Trade Commission concerning the offering of the
franchises.
 
41

--------------------------------------------------------------------------------



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


The Purchaser hereby represents and warrants to the Sellers as of the date
hereof and as of the Closing Date (except for representations and warranties
that are made as of a specific date, which are made only as of such date) as
follows:


Section 4.01           Organization and Authority of the Purchaser. The
Purchaser is a Delaware limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has all necessary corporate power and authority to enter into
this Agreement and the Ancillary Agreements to which it is a party, to carry out
its obligations hereunder and thereunder and to consummate the Transactions. The
Purchaser is duly licensed or qualified to do business and is in good standing
in each jurisdiction in which the properties owned or leased by it or the
operation of its business makes such licensing or qualification necessary,
except to the extent that the failure to be so licensed, qualified or in good
standing would not materially and adversely affect the ability of the Purchaser
to carry out its obligations under this Agreement and the Ancillary Agreements
to which it is a party, and to consummate the Transactions. The execution and
delivery by the Purchaser of this Agreement and the Ancillary Agreements to
which it is a party, the performance by the Purchaser of its obligations
hereunder and thereunder and the consummation by the Purchaser of the
Transactions have been duly authorized by all requisite corporate action on the
part of the Purchaser. This Agreement has been, and upon their execution the
Ancillary Agreements to which the Purchaser is a party shall have been, duly
executed and delivered by the Purchaser, and (assuming due authorization,
execution and delivery the Sellers and other parties thereto), subject to the
approval of the Bankruptcy Court, this Agreement constitutes, and upon their
execution the Ancillary Agreements to which the Purchaser is a party shall
constitute, legal, valid and binding obligations of the Purchaser, enforceable
against the Purchaser in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization, moratorium or similar Laws now or
hereafter in effect relating to creditors’ rights generally and subject to
general principles of equity.


Section 4.02           No Conflict. The execution, delivery and performance by
the Purchaser of this Agreement and the Ancillary Agreements to which the
Purchaser is a party do not and will not: (a) violate, conflict with or result
in the breach of any provision of the certificate of incorporation or bylaws of
the Purchaser; (b) conflict with or violate any Law or Order applicable to the
Purchaser or its assets, properties or businesses; or (c) conflict with, result
in any breach of, constitute a default (or event which with the giving of notice
or lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, any note, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which the Purchaser is a party, except, in
the case of clauses (b) and (c), as would not materially and adversely affect
the ability of the Purchaser to carry out its obligations under this Agreement
and the Ancillary Agreements to which it is a party, and to consummate the
Transactions.
 
42

--------------------------------------------------------------------------------



Section 4.03           Governmental Consents and Approvals. The execution,
delivery and performance by the Purchaser of this Agreement and each Ancillary
Agreement to which the Purchaser is a party do not or, upon the entry by the
Bankruptcy Court of the Sale Order as required by Section 7.01(d) and Section
7.02(d), will not require any consent, approval, authorization or other Order
of, action by, filing with, or notification to, any Governmental Authority,
except where failure to obtain such consent, approval, authorization or action,
or to make such filing or notification, would not prevent or materially delay
the consummation by the Purchaser of the Transactions.


Section 4.04           Litigation. As of the date hereof, no Action by or
against the Purchaser is pending or, to the Purchaser’s Knowledge, threatened,
which would reasonably be expected to affect the legality, validity or
enforceability of this Agreement, any Ancillary Agreement or the consummation of
the Transactions.


Section 4.05           Condition of the Business. Notwithstanding anything
contained in this Agreement to the contrary, the Purchaser acknowledges and
agrees that the Sellers are not making any representations or warranties
whatsoever, express or implied, beyond those expressly given by the Seller in
Article III hereof (as modified by the Sellers’ Disclosure Schedules) or in any
of the Ancillary Agreements, and the Purchaser acknowledges and agrees that,
except for the representations and warranties contained therein or in any of the
Ancillary Agreements, the Purchased Assets and the Business are being
transferred on a “where is” and, as to condition, “as is” basis. The Purchaser
further acknowledges that neither the Sellers nor any of their Affiliates have
made any representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the Sellers or any of their
Affiliates, the Business or the transactions contemplated by this Agreement not
expressly set forth in this Agreement or in any of the Ancillary Agreements, and
none of the Sellers or any of their Affiliates will not have or be subject to
any liability to the Purchaser or any of its Affiliates resulting from the
distribution to the Purchaser or its representatives or the Purchaser’s use of,
any such information with respect to which a representation and warranty has not
been made, including any confidential memoranda distributed on behalf of the
Sellers relating to the Business or other publications or data room information
provided to the Purchaser or its representatives, or any other document or
information in any form provided to the Purchaser or its representatives in
connection with the sale of the Business and the transactions contemplated
hereby with respect to which a representation and warranty has not been made.
The Purchaser acknowledges that it has conducted to its satisfaction, its own
independent investigation of the Business and, in making the determination to
proceed with the transactions contemplated by this Agreement the Purchaser has
relied on the representations and warranties of the Sellers set forth in Article
III (as modified by the Sellers’ Disclosure Schedules hereto) and in the
Ancillary Agreements and the results of the Purchaser’s own independent
investigation.
 
43

--------------------------------------------------------------------------------



ARTICLE V
ADDITIONAL AGREEMENTS


Section 5.01           Conduct of Business Prior to the Closing.


(a)           The Sellers covenant and agree that, except (1) as described in
Section 5.01(a) of the Sellers’ Disclosure Schedules, (2) as required by Law or
as required by the Bankruptcy Code, (3) as otherwise expressly permitted by this
Agreement, or (4) with the prior written consent of Purchaser, between the date
hereof and the Closing, the Sellers shall:


(i)            conduct and maintain its business in the condition as of the date
hereof;


(ii)           use its commercially reasonable efforts to preserve intact in all
material respects the Purchased Assets, to maintain, preserve and keep the
Purchased Assets in good condition and repair (normal wear and tear excepted),
and to maintain in effect all material licenses, permits, and approvals of
Governmental Authorities which are necessary for the conduct of the Business;


(iii)           use commercially reasonable efforts to maintain the Sellers’
current insurance coverage under each insurance policy maintained by the Sellers
with respect to the Business, provided that the Purchaser acknowledges that,
after the Closing Date, the Sellers shall have no responsibility for obtaining
or maintaining any insurance relating to the Business, whether relating to or
arising out of occurrences prior to, at or subsequent to, the Closing, except to
the extent required to enable the Seller to comply with Section 2.01(a)(xiv);


(iv)          conduct the Business only in the ordinary course of business
consistent with past practice or ordinary practice for a debtor-in-possession
under Chapter 11 of the Bankruptcy Code;


(v)           maintain in all material respects the goodwill and organization of
the Business and Sellers’ relationship with the Business Employees, suppliers,
customers, lenders, lessors and others having business dealings with them in
connection with the Business;


(vi)          use commercially reasonable efforts to obtain all necessary
consents to the transfer of the Contracts that are to be transferred to the
Purchaser pursuant to this Agreement;


(vii)         use commercially reasonable efforts to obtain authorization
pursuant to the Sale Order to execute, deliver and/or file Uniform Commercial
Code, lien releases, discharges, financing change statements and such other
documents, notices or instruments as the Purchaser may reasonably deem necessary
to release all Liens, except for Permitted Liens, against the Purchased Assets;
 
44

--------------------------------------------------------------------------------



(viii)        pay and discharge their post-petition, priority or administrative
Liabilities relating to the Business as they come due in the ordinary course of
business except those (A) contested in good faith by the Sellers or (B)
otherwise subject to the automatic stay under the Bankruptcy Code;


(ix)           use commercially reasonable efforts to consult in good faith on a
weekly basis with the Representatives of the Purchaser to report material
operational developments and the general status of ongoing operations of the
Business, including any Material Adverse Effect;


(x)           use commercially reasonable efforts to assist the Purchaser in
renewing any Assigned Contracts identified by the Purchaser as contracts that
the Purchaser desires to renew; and


(xi)           use commercially reasonable efforts to preserve all net operating
losses of the Business.


(b)           The Sellers covenant and agree that, except (1) as described in
Section 5.01(b) of the Sellers’ Disclosure Schedules, (2) as required by Law or
as is customary for a debtor-in-possession under Chapter 11 of the Bankruptcy
Code, (3) as otherwise expressly permitted by this Agreement, or (4) with the
prior written consent of Purchaser (which consent shall not be unreasonably
withheld or delayed) between the date hereof and the Closing, the Sellers shall
not:


(i)            sell, lease, dispose or otherwise transfer or distribute any of
the Purchased Assets, or any interest therein, other than transfers and
dispositions, including the sale and purchase of Inventory from suppliers, made
in the ordinary course of business;


(ii)           grant or announce any increase in the salaries, bonuses,
severance or other benefits or compensation paid or payable to any of the
Business Employees or grant any equity or equity-based compensation to any
Business Employees, other than as may be required by any Employee Plan;


(iii)           effect any involuntary termination of any management level
Business Employees without cause without providing the Purchaser with reasonable
notice of the same and a reasonable opportunity to consult with the Sellers;


(iv)           adopt any employee benefit plan that would be an Employee Plan if
in existence as of the date of this Agreement for any Business Employees, or
amend or modify any existing Employee Plans for such employees;


(v)           transfer the employment of any management level Business Employee
or hire any individual who, if employed on the day hereof, would be a management
level Business Employee;
 
45

--------------------------------------------------------------------------------



(vi)          make any material change to any method of accounting or accounting
practice or policy used by the Sellers (as it relates to the Business), other
than such changes required by GAAP;


(vii)         fail to exercise any rights of renewal with respect to any Leased
Real Property that by its terms would otherwise expire;


(viii)        enter or agree to enter into any Material Contract which may be
included in the Purchased Assets, or make or agree to make a material change or
modification to any existing Material Contract included in the Purchased Assets,
except for agreements relating to sale and purchase of Inventory from suppliers
in the ordinary course of business without providing the Purchaser with
reasonable notice of the same and a reasonable opportunity to consult with the
Sellers;


(ix)           take or omit to take any action that would require disclosure
under Article III, or that would otherwise result in a breach of any of the
representations, warranties or covenants made by the Sellers in this Agreement
or in any of the Ancillary Agreements;


(x)           take any action or omit to take any action which act or omission
would reasonably be anticipated to have a Material Adverse Effect on the
Business or the Purchased Assets;


(xi)           (A) enter into any Contract regarding the license, sublicense,
agreement or permission to use Intellectual Property, other than non-exclusive
license agreements in the ordinary course of business or (B) sell, transfer,
assign, abandon, permit to lapse or otherwise dispose of any Owned Intellectual
Property;


(xii)          enter into any Contract for the sublease of any of the Leased
Real Property;


(xiii)        amend its certificate or articles of incorporation, bylaws,
certificate of formation, limited liability company agreement or other
organizational documents or take any other action if any such amendment or
action would have an adverse effect on the ability of any Seller to consummate
the Transactions or otherwise adversely affect the Business or the value,
utility or transferability of the Purchased Assets;


(xiv)        purchase, redeem or agree to purchase or redeem any of its equity
interests, options, warrants or rights to purchase equity interests or
securities of any kind convertible or exchangeable for equity interests;


(xv)         acquire any entity or all or substantially all of the assets of any
entity or make any other investment outside the ordinary course of business;


(xvi)        make any capital expenditures, the aggregate amount of which are in
excess of $10,000 per week;


(xvii)       (1) other than in the ordinary course of business pursuant to
existing credit facilities, make any loan, advance, guaranty or other extension
of credit to any Person or enter into any commitment to make any loan, advance,
guaranty or other extension or credit, or (a) enter into any other transaction
with any Affiliate of any Seller or any employee of any Seller;
 
46

--------------------------------------------------------------------------------



(xviii)      create or incur any Lien or fail to take action to discharge any
involuntary Lien, against or in respect of any Purchased Assets, except for
Permitted Liens;


(xix)         pay, discharge, settle or satisfy any claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or otherwise)
in excess of $10,000 in the aggregate, other than the payment, discharge or
satisfaction, in the ordinary course of business consistent with past practices
of the Business or in accordance with their terms, of liabilities reflected or
reserved against in the balance sheet of the Seller as of December 31, 2015, or
incurred since December 31, 2015 in the ordinary course of business consistent
with past practices of the Business and in accordance with the Sellers’
representations, warranties and covenants contained in this Agreement;


(xx)          compromise or otherwise settle any claims relating to, or adjust
any assertion or claim of a deficiency in, Taxes (or interest thereon or
penalties in connection therewith), or file any appeal from an asserted
deficiency, except in a form previously approved by the Purchaser in writing, or
file or amend any Tax Return, in any case before furnishing a copy to the
Purchaser and affording the Purchaser an opportunity to consult with respect
thereto;


(xxi)         make any material Tax election;


(xxii)        fail to use its reasonable best efforts to collect Receivables and
pay accounts payable in the ordinary course of business consistent with past
practices of the Business;


(xxiii)       declare, issue, make or pay any dividend or other distribution of
assets, whether consisting of money, other personal property, real property or
other thing of value, to holders of its equity interests;


(xxiv)      fail to comply, in all material respects, with all applicable Laws
and Orders;


(xxv)       (A) accelerate the collection of or shorten the customary collection
cycles for, solicit early collection of or alter in any material respect
discounts or other incentives for early payment of, any accounts receivable of
any Seller, or (B) defer the payment of or lengthen any Seller’s customary
payment cycles for any trade and other payables of any Seller;


(xxvi)       enter into any transaction with any Affiliate, director, officer,
manager or employee of any Seller;


(xxvii)     take any other action that would require Bankruptcy Court approval
unless such approval is obtained; or
 
47

--------------------------------------------------------------------------------



(xxviii)    agree to take any of the actions specified in this Section 5.01,
except as expressly contemplated by this Agreement and the Ancillary Agreements.


Section 5.02           Access to Information; Consultant.


(a)           From the date hereof until the Closing, upon reasonable notice,
the Sellers shall, and shall cause their Representatives, accountants and
counsel to: (a) afford the Purchaser, its Affiliates, potential financing
sources and their respective authorized Representatives reasonable access to the
offices, properties and books and records of the Sellers (to the extent relating
to the Business, the Purchased Assets or the Assumed Liabilities), including
access to conduct environmental site assessments; and (b) furnish to the
respective authorized Representatives of the Purchaser and its Affiliates and
potential financing sources such additional financial and operating data and
other information regarding the Business, the Purchased Assets and the Assumed
Liabilities (or copies thereof) as the Purchaser may from time to time
reasonably request; provided, however, that any such access or furnishing of
information shall be conducted during normal business hours, under the
supervision of the applicable Seller’s personnel and in such a manner as not to
interfere with the normal operations of the Business; provided, further, that
such review by and any information furnished to the Purchaser shall not affect
the representations and warranties made by the Sellers in this Agreement or the
remedies of the Purchaser for breaches of those representations and warranties.
From time to time prior to the Closing, the Sellers shall promptly supplement or
amend information previously delivered to the Purchaser with respect to any
matter hereafter arising which, if existing or occurring prior to or at the date
of this Agreement, would have been required to be set forth or disclosed herein;
provided, however, that such supplemental information shall not be deemed to be
an amendment to the Sellers’ Disclosure Schedules or the representations and
warranties made by the Sellers in this Agreement.


(b)           Without limiting the generality of the foregoing, the Sellers
agree to provide the Purchaser or any consultants retained by the Purchaser
reasonable access to the Sellers’ books, records, operations, employees and
Representatives.


(c)           The Parties acknowledge that after Closing each Party may need
access to information or documents in the control or possession of the other
Party for the purposes of concluding the transactions herein contemplated, Tax
Returns or audits, complying with the Assigned Contracts or applicable Law, and
the prosecution or defense of third party claims. Accordingly, each Party shall
keep, preserve and maintain in the ordinary course of business, and as required
by applicable Law and relevant insurance carriers, all books, records, documents
and other information in the possession or control of such Party and relevant to
the foregoing purposes until the expiration of any applicable statute of
limitations; provided, however, that the Purchaser shall not be required to
keep, preserve or maintain any such items after the earlier of (i) three (3)
years after the date hereof, (ii) the confirmation of a plan in the Chapter 11
Cases or (iii) the closing of the Chapter 11 Cases. In connection with the
foregoing, neither Party shall destroy or otherwise dispose of any of the items
referenced in this Section 5.02(c) during the time such Party is required to
keep, preserve or maintain such item unless the Party seeking to destroy or
dispose of such items provides sixty (60) days’ prior written notice to the
other Party of the intent to seek or destroy such items and affords such other
Party an opportunity to copy or otherwise remove such items.
 
48

--------------------------------------------------------------------------------



(d)           Each Party shall cooperate fully with, and make available for
inspection and copying by, the other Party, its employees, agents, counsel and
accountants and/or Governmental Authorities, upon written request and at the
expense of the requesting Party, such books, records, documents and other
information in its possession or control to the extent reasonably necessary to
facilitate the foregoing purposes. In addition, each Party shall cooperate with,
and shall permit and use commercially reasonable efforts to cause, at the
expense of the requesting Party, its respective former and present general or
limited partners, members, directors, officers and employees, as applicable, to
cooperate with the other Party on and after Closing in furnishing information,
evidence, testimony and other assistance in connection with any action,
proceeding, arrangement or dispute of any nature with respect to the subject
matters of this Agreement and pertaining to periods prior to the Closing Date.


(e)           The exercise by either Party of any right of access granted herein
shall not materially interfere with the business operations of the other Party.


Section 5.03           Damage or Destruction. Until the Closing, the Purchased
Assets shall remain at the risk of the Sellers. In the event of any material
damage to or destruction of any Purchased Asset (other than normal wear and
tear) after the date hereof and prior to the Closing (in any such case, a
“Loss”), the Sellers shall give notice thereof to the Purchaser, and if any such
Losses would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, Purchaser shall be entitled to terminate this Agreement
upon providing the Sellers written notice of such termination. If any such Loss
is covered by policies of insurance, all right and claim of the Sellers to any
proceeds of insurance for such Loss shall be assigned and (if previously
received by the Sellers and not used prior to the Closing Date to repair any
damage or destruction) paid to the Purchaser at Closing. If any such Loss is not
covered by policies of insurance, the Purchaser shall have the right to reduce
the Purchase Price by an amount equal to (i) the estimated cost to repair or
restore the Purchased Assets affected by such Loss (the “Affected Assets”) to
substantially repair or restore their condition immediately prior to the
occurrence of such Loss or (ii) if such Affected Assets are destroyed or damaged
beyond repair, the replacement cost of the Affected Assets, and all compensation
payable on account of such Loss shall be retained by the Sellers. If the
Purchaser elects to reduce the Purchase Price pursuant to this Section 5.03, the
Sellers and the Purchaser shall negotiate in good faith in an effort to agree
upon the amount of such reduction. If the parties are unable to reach agreement
within five (5) Business Days after notice of the Loss is given by the Sellers,
then the amount of the reduction shall be determined by an independent,
qualified insurance adjuster selected by the parties (or, if they are unable to
agree on such selection, one appointed by the Bankruptcy Court upon application
of either party).


Section 5.04           Regulatory and Other Authorizations; Notices and
Consents. The Purchaser and the Sellers shall each use their commercially
reasonable efforts to promptly obtain all waivers, authorizations, notices to
proceed, consents, orders and approvals of all Governmental Authorities,
officials and other Persons, make all required filings, applications and
petitions with, and give all required notices to, the applicable Governmental
Authorities and other Persons that may be or become necessary for its execution
and delivery of, and the performance of its obligations pursuant to, this
Agreement and the Ancillary Agreements and will cooperate fully with the other
parties in promptly seeking to obtain all such waivers, authorizations,
consents, orders, notices to proceed and approvals.
 
49

--------------------------------------------------------------------------------



Section 5.05          Permits and Licenses. Commencing on the date of this
Agreement, the parties, cooperating in good faith, shall use commercially
reasonable efforts to take such steps, including the filing of any required
applications with Governmental Authorities, as may be necessary (i) to effect
the transfer of the Permits and Licenses, including the Liquor Licenses but
excluding any Permits and Licenses that are Excluded Assets, to the Purchaser on
or as soon as practicable after the Closing Date, to the extent such transfer is
permissible under applicable Law, and (ii) to enable the Purchaser to obtain, on
or as soon as practicable after the Closing Date, any additional licenses
(including any Liquor Licenses that are non-transferrable), permits, approvals,
consents, certificates, registrations, and authorizations (whether governmental,
regulatory, or otherwise) as may be necessary for the lawful operation of the
Business from and after the Closing Date.


Section 5.06           Intellectual Property.


(a)           No later than ten (10) Business Days following the Closing, each
Seller shall, and shall cause its Affiliates to, (i) file amendments with the
appropriate Governmental Authorities changing its corporate name, “doing
business as” name, trade name, and any other similar corporate identifier (each,
a “Corporate Name”) to a Corporate Name that does not contain any of the
Trademarks comprising the Transferred Intellectual Property and (ii) permanently
discontinue use of (1) the term “Cosi” and other Trademarks included in the
Transferred Intellectual Property, including any mark or term confusingly
similar thereto or derivative thereof, and (2) all other Intellectual Property
included in the Purchased Assets.


(b)           The Sellers shall use their commercially reasonable efforts to
assign to the Purchaser the Contracts concerning Licensed Intellectual Property
(other than such Contracts that are Excluded Assets), or otherwise shall obtain
for the Purchaser and its Affiliates the right to use Licensed Intellectual
Property (other than Licensed Intellectual Property constituting Excluded
Assets), such that, beginning on the Closing Date, the Purchaser and its
Affiliates will have valid and enforceable rights to use all Licensed
Intellectual Property (other than Licensed Intellectual Property constituting
Excluded Assets) as it was used by or for the benefit of the Business (including
all configurations and customizations thereof) prior to the Closing. Prior to
the Closing Date, the Sellers shall use their commercially reasonable efforts to
obtain all third party consents necessary to assign such agreements or to obtain
such rights and the Purchaser shall cooperate with the Sellers in good faith to
assist the Seller in obtaining such consents.


(c)           On or before the Closing Date, the Sellers shall deliver to the
Purchaser all records and information in the Sellers’ possession or under the
Sellers’ control concerning the Owned Intellectual Property, and all copies
thereof, including any license and settlement agreements, the documentation,
source code and object code for all computer software, documentation concerning
registrations and applications, prosecution histories, correspondence with
Governmental Authorities, litigation files relating to infringements, disputes
or demands, including opposition and cancellation proceedings, cease and desist
and protest letters, and all documents concerning security interests, mortgages,
liens and other encumbrances.


Section 5.07           Further Action. Each party hereto shall use its
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, to do or cause to be done all things necessary, proper or advisable
under applicable Law, and to execute and deliver such documents and other
papers, as may be required to carry out the provisions of this Agreement and
consummate and make effective the Transactions, including using its commercially
reasonable efforts to defend any lawsuits or other legal proceedings, whether
judicial or administrative, whether brought derivatively or on behalf of third
parties (including any Governmental Authority), challenging this Agreement.
Without limiting the generality of the foregoing, the Sellers shall use their
commercially reasonable efforts to cause its accountants, attorneys, advisors,
employees and other Representatives to cooperate with the Purchaser in order to
consummate and make effective the Transactions. In case at any time after the
Closing Date any further action is reasonably necessary or desirable to carry
out the purposes of this Agreement, the Sellers and the Purchaser shall take all
such necessary action. Notwithstanding anything to the contrary in this
Agreement, neither the Purchaser nor any of its Affiliates shall be required, in
connection with obtaining any action or no action, waiver authorization,
consent, Order or approval of any Governmental Authority or Person, or otherwise
in connection with the consummation or making effective of the Transactions to
(x) sell, divest, hold separate, otherwise dispose of or license or conduct any
portion of their respective assets, properties or businesses or the assets,
properties or businesses to be acquired by the Purchaser pursuant hereto in a
specified manner, or (y) agree to sell, divest, hold separate, otherwise dispose
of or license or conduct any portion of their respective assets, properties or
businesses or the assets, properties or businesses to be acquired by the
Purchaser pursuant hereto in a specified manner, or (z) take or agree to take
any other action or agree to any limitation that, in the case of clauses (x),
(y) or (z), would have a Material Adverse Effect on the Purchaser or its
Affiliates or a Material Adverse Effect on the benefits, taken as a whole,
reasonably expected to be derived by Purchaser from the Transactions.
 
50

--------------------------------------------------------------------------------



Section 5.08           Tax Cooperation and Exchange of Information.


(a)           The Parties hereto will provide the other Parties (at no charge)
with such cooperation and information as may be reasonably requested in filing
any Tax Return, amended Tax Return or claim for refund, determining any
liability for Taxes or a right to a refund of Taxes or participating in or
conducting any audit, dispute, litigation or other proceeding in respect of
Taxes for which the other Party is responsible pursuant to the terms of this
Agreement. Such cooperation and information shall include, but is not limited
to, providing copies of relevant Tax Returns or portions thereof, together with
accompanying schedules and related work papers and documents relating to rulings
or other determinations by taxing authorities, provided, however, that the
Purchaser shall not be required to provide or disclose any of its (or its
Affiliates’) Tax Returns or related work papers for any income Taxes. Each of
the Parties will make themselves (and their respective employees and
Representatives) reasonably available, on a mutually convenient basis, to
provide explanations of any documents or information provided under this Section
5.08(a). Each of the Parties will retain all Tax Returns, schedules and work
papers and all material records or other documents in its possession (or in the
possession of its Affiliates) relating to Tax matters (other than the
Purchaser’s income Tax matters) relevant to the Purchased Assets or the Business
for the taxable period first ending after the Closing and for all prior taxable
periods (the “Tax Documents”) until the expiration of the statute of limitations
of the taxable periods to which such Tax Returns and other documents relate,
without regard to extensions. After such time or at any other time when the
Parties want to dispose the Tax Documents, before any of the Parties shall
dispose of any such documents in its possession (or in the possession of its
Affiliates), the other Party shall be given the opportunity, after ninety (90)
days’ prior written notice, to remove and retain all or any part of such
documents as such other Party may select (at such other Party’s expense). In the
event that a Seller is liquidated or otherwise ceases to be a going concern
prior to the expiration of the period described in the second preceding sentence
and such Seller’s Tax Documents are not retained by such Seller’s Affiliate,
such Seller shall offer the Purchaser the opportunity described in the preceding
sentence (with ninety (90) days’ prior written notice or such shorter period of
notice as may be practicable) to remove and retain Tax Documents (at Purchaser’s
expense) and such Seller may then dispose of any such documents not removed by
the Purchaser. If it is not practical to give the other Party the right to
retain Tax Documents, the other Party may instead be given a reasonable
opportunity to make copies, at its own expense of such Tax Documents. Any
information obtained under this Section 5.08(a) shall be kept confidential,
except as may be otherwise required in connection with the filing of Tax Returns
or claims for refund or in conducting an audit or other proceeding.
 
51

--------------------------------------------------------------------------------



(b)           The Sellers shall not take any actions (including, but not limited
to, filing any Tax Return or amended Tax Return, responding to any audit or
inquiry by a taxing authority, or settling or compromising any controversy with
a taxing authority) that could materially affect the Tax Liability of the
Purchaser or any of its Affiliates without the prior written consent of the
Purchaser, which consent shall not be unreasonably withheld or delayed, provided
that this Section 5.08(b) shall not apply to income Taxes or Tax Returns in
respect thereof.


Section 5.09           Taxes.


(a)           Any transfer, documentary, sales, use, stamp, registration and
other such Taxes, and all conveyance fees, recording charges and other fees and
charges (including any penalties and interest) incurred in connection with the
consummation of the transactions contemplated by this Agreement (“Conveyance
Taxes”) shall be borne by the Purchaser. The Sellers and the Purchaser shall use
commercially reasonable efforts and cooperate in good faith to exempt the sale
and transfer of the Purchased Assets from Conveyance Taxes, including under
Section 1146(a) of the Bankruptcy Code. Purchaser will, at its own expense, file
all necessary Tax Returns and other documentation with respect to all Conveyance
Taxes and, if required by applicable Law, and the Parties will, and will cause
their Affiliates to, join in the execution of any such Tax Returns and other
documentation.


(b)           All Taxes that arise out of the operation of the Business, the
Purchased Assets, or the Assumed Liabilities attributable to any Straddle Period
shall be apportioned between Purchaser and Seller in the following manner: All
Taxes that arise out of the operation of the Business, the Purchased Assets, or
the Assumed Liabilities attributable to that portion of a Straddle Period ending
prior to the Closing Date (the “Pre-Closing Straddle Period”) shall be
attributable to and paid by the Sellers consistent with the cash collateral
budget approved by the Bankruptcy Court, and all Taxes that arise out of the
operation of the Business, the Purchased Assets, or the Assumed Liabilities
attributable to that portion of a Straddle Period that begins on or after the
Closing Date shall be attributable to and paid by the Purchaser. In the case of
any Taxes that arise out of the operation of the Business, the Purchased Assets,
or the Assumed Liabilities for a Straddle Period, the portion of such Taxes that
are allocated to the Pre-Closing Straddle Period shall be (x) the amount that
would be payable if the relevant taxable period ended at the end of the day
before the Closing Date pursuant to an interim closing of the books in the case
of all Taxes (other than the Taxes described in (y) below), and (y) in the case
of Taxes based on periods of time that cannot be allocated based on an interim
closing of the books, the amount of such Tax for the entire taxable period
multiplied by a fraction, the numerator of which is the total number of days in
that portion of such taxable period ending at the end of the day before the
Closing Date and the denominator of which is the total number of days in such
taxable period.
 
52

--------------------------------------------------------------------------------



(c)           From and after the Closing Date, the Sellers and the Purchaser
agree, upon request, to use their commercially reasonable efforts to obtain any
certificate or other document from any Governmental Authority or any other
person as may be necessary to mitigate, reduce, or eliminate any Tax (including
additions thereto or interest and penalties thereon) that could be imposed with
respect to the transactions contemplated by this Agreement.


(d)           The Sellers, on the one hand, and the Purchaser, on the other
hand, as the case may be (the “Reimbursing Party”), shall provide reimbursement
for any Tax paid by the other Party (the “Paying Party”), all or a portion of
which is the responsibility of the Reimbursing Party in accordance with the
terms of this Section 5.10 or which represents an overpayment of Tax by the
Paying Party. Within a reasonable time prior to the payment of any such Tax, the
Paying Party shall give notice to the Reimbursing Party of the Tax payable and
each Party’s respective liability therefor; provided, however that a failure to
provide such notice will not relieve the Reimbursing Party from its liability
hereunder except to the extent that the Reimbursing Party is prejudiced thereby.
Any amounts which become payable from Seller to Purchaser pursuant to Section
5.09(b) shall constitute a super priority administrative expense of Seller under
Section 364(c)(1) of the Bankruptcy Code with priority over any and all
administrative expenses of the kind specified in Sections 503(b) or 507(b) of
the Bankruptcy Code.


Section 5.10           Waiver of Bulk Sales Laws. To the greatest extent
permitted by applicable Law, Purchaser and Sellers waive compliance with the
terms of any bulk sales or similar Laws in any applicable jurisdiction in
respect of the transactions contemplated by this Agreement. The Sale Order shall
contain a finding by the Bankruptcy Court or shall decree that the Sellers and
Purchaser are not required to comply with any such Laws.


Section 5.11           Nondisclosure. Neither the Purchaser nor any Seller shall
disclose to the public or to any third party any material non-public information
concerning or relating to the other parties hereto, other than with the express
prior written consent of such other parties, except as may be required by
applicable Law or the Bankruptcy Court, in which event the contents of any
proposed disclosure shall be discussed with such other parties before release;
provided, however, that the parties acknowledge that this Agreement shall be
filed with the Bankruptcy Court and disseminated to creditors of the Sellers and
third parties, and also that, notwithstanding anything to the contrary contained
in this Agreement, any party hereto may disclose such information (a) to any of
its stockholders, members, Affiliates, agents, Representatives, consultants and
potential financing sources who need to know such information for the sole
purpose of evaluating the Transactions, or (b) where such disclosure is required
under any applicable Law. For the avoidance of doubt, as of the Closing, the
Purchased Assets and the Assumed Liabilities (and any material non-public
information with respect thereto) shall be deemed the confidential information
of the Purchaser, and the Sellers shall maintain the confidentiality thereof in
accordance with the terms of this Section 5.11.
 
53

--------------------------------------------------------------------------------



Section 5.12           Notification of Certain Matters. Except with respect to
the actions required by this Agreement, the Sellers shall give prompt notice to
the Purchaser, on the one hand, and the Purchaser shall give prompt notice to
the Sellers, on the other hand, of (i) the occurrence or non-occurrence of any
event, the occurrence or non-occurrence of which would cause any of the
representations or warranties in this Agreement of any Seller or the Purchaser,
respectively, to be untrue or inaccurate in any material respect at or prior to
the Closing Date and (ii) any material failure of any Seller or the Purchaser,
respectively, to comply with or satisfy any covenant, condition or agreement to
be complied with or satisfied by it under this Agreement; provided, however, the
delivery of any notice pursuant to this Section 5.12 shall not limit or
otherwise affect the remedies available to the party receiving such notice under
this Agreement.


Section 5.13           Suppliers. The Sellers shall, promptly following the
request thereof by the Purchaser, seek and use their reasonable best efforts to
arrange such meetings and telephone conferences with all material suppliers of
the Sellers as may be necessary and appropriate for the Purchaser to conduct a
comprehensive review of the Sellers’ relations with its suppliers.


Section 5.14          Misdirected Payments. From and after the Closing, (a)
Sellers shall remit to the Purchaser with reasonable promptness any monies
received by Sellers constituting or in respect of the Purchased Assets, Assigned
Contracts and Assumed Liabilities, and (b) Purchaser shall remit to Sellers with
reasonable promptness any monies received by Purchaser constituting or in
respect of the Excluded Assets and Excluded Liabilities.


Section 5.15          Gift Cards and Customer Programs. From and after the date
of this Agreement, the Sellers shall deposit all proceeds received from the sale
of pre-paid gift cards into an escrow account used only to satisfy liabilities
relating to such pre-paid gift cards. From and after the Closing, the Purchaser
shall continue to honor (i) the Customer Programs and (ii) all pre-paid gift
cards issued by the Sellers prior to the Closing and shall enter into an
agreement with an appropriate vendor for the use of such vendor’s processing
services. The Purchaser shall be solely liable for the Gift Card Liabilities and
the Customer Program Liabilities from and after the Closing.


Section 5.16          “G” Reorganization.


(a)           The parties agree that the Purchaser has the right to elect by
written notice (the “Reorganization Notice” substantially in the form attached
hereto as Exhibit E) to the Sellers at any time prior to the Closing, to direct
that the transactions contemplated by this Agreement shall instead be effected
pursuant to the following transactions which are intended to qualify as a
reorganization pursuant to Section 368(a)(1)(G) of the Code: (i) the Sellers
shall contribute the Purchased Assets (other than Excluded Assets), free and
clear of all Liens and claims (the “Asset Contribution”), to a newly formed
Subsidiary of Cosi which is treated as a corporation for U.S. tax purposes
(“Newco”) or one or more wholly-owned Subsidiaries of Newco which are treated as
disregarded entities for U.S. income tax purposes in consideration for equity
interests of Newco (with allocation of the equity interests to each Seller to be
reasonably determined by the Purchaser) and Newco shall accept the Purchased
Assets and assume only the Assumed Liabilities pursuant to Article II herein as
if Newco was substituted for the Purchaser; (ii) immediately following the Asset
Contribution, the Sellers shall exchange and deliver to the Purchaser, free and
clear of any and all Liens and with all rights attached thereto, and the
Purchaser shall acquire, 100% of the equity interests of Newco (the “Equity
Exchange”) from the Sellers, and (iii) in consideration of the equity interests,
the Purchaser shall exchange the Purchase Price in the same manner as set forth
in this Agreement.
 
54

--------------------------------------------------------------------------------



(b)           The Asset Contribution and Equity Exchange contemplated by this
Section 5.16 shall be affected pursuant to amendments to this Agreement and such
other customary documentation as may be agreed between the Purchaser and the
Sellers, and such amended Agreement and other documentation is intended to
constitute part of a “plan of reorganization” as defined in Treasury Regulation
Section 1.368-2(g).


(c)           Purchaser shall bear all reasonable, actually incurred
out-of-pocket costs incurred by Sellers as a result of electing to proceed with
such Asset Contribution and Equity Exchange, including Sellers’ legal fees and
expenses, whether or not such “G” Reorganization is ultimately concluded.


Section 5.17           Seller Disclosure Schedules. Sellers shall deliver to the
Purchaser a final version of the Sellers’ Disclosure Schedules no later than
October 28, 2016.


ARTICLE VI
EMPLOYEE MATTERS


Section 6.01           Transferred Employees.


(a)           The Sellers have provided to the Purchaser no later than four (4)
days prior to the Closing Date, a letter that sets forth for each Business
Employee, his or her (i) name, job title, employing entity, original hire date,
service date and bonus, if any, paid or payable for calendar years 2015 and
2016, and status as exempt or non-exempt under the FLSA; (ii) accrued and unused
vacation and other paid time off as of the Closing Date, (iii) current
annualized salary (or, for individuals paid on an hourly basis, hourly rate of
pay) and other compensation (including bonus, additional forms of pay,
profit-sharing, pension benefits and other compensation for which he or she is
eligible) now payable or payable during the remainder of 2016 to such Person,
(iv) leave status (including type of leave, duration of leave and expected
return date), (v) details of any applicable visa and (vi) details of any
co-employment relationship.


(b)           Upon notice to the Sellers, and at mutually agreeable times, the
Sellers will permit the Purchaser’s Representatives to meet with Business
Employees after the Sale Hearing and prior to the Closing Date. The Purchaser or
its Affiliate may, at its option, extend offers of employment to all or any of
the Business Employees effective as of the Closing Date, with such offers
subject to the occurrence of the Closing and satisfaction of the Purchaser’s or
its applicable Affiliate’s applicable pre-employment screening processes (those
employees who are offered and accept employment by the Closing Date, and who
satisfy the applicable pre-hiring requirements and report for work with
Purchaser or its Affiliate as scheduled following the Closing Date shall be
known as “Transferred Employees”), it being understood that the Purchaser shall
have no obligation to employ, or make offers of employment or engagement to, any
Business Employee. From and after the execution of this Agreement, the Sellers
shall use their best efforts to assist the Purchaser or its applicable Affiliate
in retaining those Business Employees that it wishes to employ or engage and
Sellers will not take any action (or fail to take any action) to prevent or
discourage any Business Employee from accepting any offer of employment or
engagement extended by Purchaser or any of its Affiliates.
 
55

--------------------------------------------------------------------------------



(c)           On or before the Closing Date of each Transferred Employee, a
Seller or one of their Affiliates shall take any necessary action to fully vest
as of such date such Transferred Employee’s account balances and other benefits
under all Employee Plans, if any, that (i) are employee pension benefit plans
(as such term is defined in Section 3(2) of ERISA), (ii) provide nonqualified
deferred compensation benefits or (iii) provide equity-based awards.


(d)           If the Purchaser provides written notice to the Sellers no later
than five (5) days prior to the Closing Date of its intent to assume sponsorship
of any of the Employee Plans, the applicable Seller or its Affiliate shall take
any necessary action to cause the sponsorship of such Employee Plans to be
transferred (to the extent transferable) to the Purchaser or its Affiliate on
terms and conditions satisfactory to the Purchaser or such Affiliate. Any
Employee Plan that is assumed by the Purchaser or its Affiliate in accordance
with this Section 6.01(d) is referred to herein as an “Assumed Employee Plan.”


(e)           The provisions of this Section 6.01 are solely for the benefit of
the parties and nothing in this Section 6.01, express or implied, shall confer
upon any Business Employee, or legal representative or beneficiary thereof, any
rights or remedies, including any right to employment or continued employment
for any specified period, or compensation or benefits of any nature or kind
whatsoever under this Agreement. Nothing in this Section 6.01, express or
implied, shall be (i) deemed an amendment of any employee benefit plan providing
benefits to any Employee, or (ii) construed to prevent Purchaser or any of its
Affiliates from terminating or modifying to any extent or in any respect any
employee benefit plan that Purchaser or any of its Affiliates may establish or
maintain.


Section 6.02           No Obligation. Except as otherwise expressly provided in
this Agreement, nothing contained in this Agreement shall be construed to
require the employment of (or prevent the termination of employment of) any
individual, require minimum benefit or compensation levels or prevent any change
in the employee benefits provided to any individual Transferred Employee. No
provision of this Agreement shall create any third party beneficiary rights in
any employee or former employee of any Seller or any other Person (including any
beneficiary or dependent thereof) of any nature or kind whatsoever, including
without limitation, in respect of continued employment (or resumed employment)
for any specified period.


ARTICLE VII
CONDITIONS TO CLOSING


Section 7.01           Conditions to Obligations of the Sellers. The obligations
of the Sellers to consummate the Transactions shall be subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions, any one or more of which may be waived (but only in writing) by the
Sellers (provided that no such waiver shall be deemed to have cured any breach
of any representation, warranty or covenant made in this Agreement):
 
56

--------------------------------------------------------------------------------



(a)           Representations, Warranties and Covenants. (i) All of the
representations and warranties made by the Purchaser in this Agreement and in
the Ancillary Agreements to which it is a party (without taking into account any
materiality or similar qualifiers) shall be true and correct as of the date
hereof and as of the Closing Date as though made at and as of the Closing Date
(except to the extent such representations and warranties expressly speak as of
an earlier date, which shall be true and correct as of such date), except for
such inaccuracies that, individually or in the aggregate, would not reasonably
be expected to prevent, materially delay or materially impair the ability of the
Purchaser to consummate the Transactions; (ii) the Purchaser shall have
performed and complied in all material respects with all agreements and
covenants required by this Agreement to be performed by the Purchaser on or
prior to the Closing Date; and (iii) with respect to clauses (i) and (ii), at
the Closing there shall be delivered to the Sellers a certificate signed by a
duly authorized representative of the Purchaser to the foregoing effect.


(b)           Governmental Approvals. All authorizations, consents, orders or
approvals of, or declarations or filings with, or expirations of waiting periods
imposed by, any Governmental Authority which are necessary to consummate the
transactions contemplated hereby shall have been filed, been obtained or
occurred and such authorizations, consents, orders or approvals shall not have
expired or been withdrawn.


(c)           No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law or Order (whether temporary,
preliminary or permanent) that has the effect of making the Transactions illegal
or otherwise restraining, enjoining, otherwise prohibiting, or materially
restricting the consummation of such Transactions.


(d)           Sale Order. The Bankruptcy Court shall have entered the Sale Order
and such Sale Order shall be a Final Order and (i) time to appeal the Sale Order
shall have expired or (ii) the Sale Order shall have permitted the immediate
closure of the sale and purchase of the Assets in accordance with Bankruptcy
Rule 6004(h).


(e)           Bidding Procedures Order. The Bidding Procedures Order shall have
been entered in the Chapter 11 Cases.


(f)           Closing Deliveries. (i) The Sellers shall have received all of the
deliverables of the Purchaser as set forth in Section 2.09(l).


For the avoidance of doubt, there shall be no conditions precedent to Sellers’
obligation to consummate the transaction contemplated by this Agreement, except
for those conditions precedent specifically set forth in this Section 7.01.


Section 7.02           Conditions to Obligations of the Purchaser. The
obligations of the Purchaser to consummate the Transactions shall be subject to
the satisfaction at or prior to the Closing Date of each of the following
conditions, any one or more of which may be waived (but only in writing) by the
Purchaser (provided that no such waiver shall be deemed to have cured any breach
of any representation, warranty or covenant made in this Agreement):


(a)           Representations, Warranties and Covenants. (i) All of the
representations and warranties made by the Sellers in this Agreement and in the
Ancillary Agreements (without taking into account any Material Adverse Effect,
materiality or similar qualifiers) shall be true and correct as of the date
hereof and as of the Closing Date as though made at and as of the Closing Date
(except to the extent such representations and warranties expressly speak as of
an earlier date, which shall be true and correct as of such date); (ii) each
Seller shall have performed and complied in all material respects with all
agreements and covenants required by this Agreement to be performed by the
Sellers on or prior to the Closing Date; and (iii) with respect to clauses (i)
and (ii), at the Closing there shall be delivered to the Purchaser a certificate
signed by a duly authorized representative of each Seller to the foregoing
effect.
 
57

--------------------------------------------------------------------------------



(b)           Governmental Approvals. All authorizations, consents, orders or
approvals of, or declarations or filings with, or expirations of waiting periods
imposed by, any Governmental Authority which are necessary to consummate the
transactions contemplated hereby shall have been filed, been obtained or
occurred and such authorizations, consents, orders or approvals shall not have
expired or been withdrawn.


(c)           No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law or Order (whether temporary,
preliminary or permanent) that has the effect of making the Transactions illegal
or otherwise restraining, enjoining, otherwise prohibiting, or materially
restricting the consummation of such Transactions.


(d)           Sale Order. The Bankruptcy Court shall have entered the Sale Order
and such Sale Order shall be a Final Order.


(e)           Bidding Procedures Order. On or prior to October 20, 2016, the
Bidding Procedures Order shall have been entered in the Chapter 11 Cases.


(f)           No Material Adverse Effect. Since the date of this Agreement,
there shall not have occurred any Material Adverse Effect.


(g)           Closing Deliveries. The Purchaser shall have received all of the
deliverables of (i) the Sellers as set forth in Section 2.09.


(h)           Contracts. The Sellers shall have obtained, to the extent
necessary to effect the assignment of the Assigned Contracts set forth in
Section 7.02(h) of the Sellers’ Disclosure Schedules and the assignment of the
Intellectual Property pursuant to Section 5.06(b), the approval of the
Bankruptcy Court pursuant to the Sale Order and, if needed, the Consent to the
assignment from the applicable counterparties, and the Sellers shall have duly
assigned such Contracts and Intellectual Property to the Purchaser and such
Contracts and Intellectual Property shall be in full force and effect.


(i)           Permits and Licenses. All Permits and Licenses included in the
Purchased Assets shall have been transferred to the Purchaser as legal and
beneficial holder thereof, or, if any Permit and License is not transferable, a
replacement Permit and License, on substantially similar terms, shall have been
issued to the Purchaser.


(j)           Release of Liens. To the extent that the Sale Order authorizes the
Sellers to file, execute, deliver and/or file Uniform Commercial Code
termination statements, lien releases, discharges, financing change statements
and such other documents, notices or instruments absent the consent of the
holder of a Lien, the Sellers shall have executed, delivered and/or filed or, at
the request of the Purchaser, duly authorized the Purchaser to file, such
termination statements, lien releases, discharges, financing change statements
or other documents, notices or other instruments as the Purchaser may reasonably
deem necessary to release Liens (other than Permitted Liens) on the Purchased
Assets, to the extent they are authorized to do so absent the consent of the
holder of the Lien.
 
58

--------------------------------------------------------------------------------



(k)           Intellectual Property. The Sellers shall have (i) executed and
recorded all documentation necessary to confirm and effect the Sellers’
ownership of the Registered Owned Intellectual Property in the United States
Patent and Trademark Office, the United States Copyright Office and other
official offices, and (ii) delivered to the Purchaser all records and
information necessary to confirm, effect and evidence the Sellers’ ownership of
all Owned Intellectual Property, including evidence of entitlement to the
foregoing, assignments, licenses, and other agreements, certificates,
correspondence with attorneys, judicial or administrative decisions, pleadings,
evaluations, opinions, and other memoranda, and any other applicable information
required pursuant to Section 5.06(c).


(l)           General Release. The Sellers shall deliver a general release to
the Purchaser as set forth on Exhibit F; provided, that such release shall not
release the Purchaser of any of its obligations hereunder or under the Ancillary
Agreements and the Sale Order;


(m)           Final Sellers’ Disclosure Schedules. Sellers shall have delivered
to the Purchaser a final version of the Sellers’ Disclosure Schedules, including
all schedules missing thereto as of the date hereof, all such schedules in form
and substance reasonably satisfactory to the Purchaser.


(n)           Working Capital. The Sellers’ Closing Working Capital shall be at
least $2,500,000.


(o)           No Default. No Default or Event of Default (as defined in the DIP
Facility) shall have occurred and be continuing.


ARTICLE VIII
TERMINATION, AMENDMENT AND WAIVER


Section 8.01           Termination. This Agreement may be terminated at any time
prior to the Closing:


(a)           by the Purchaser if the Closing shall not have occurred by the
Termination Date; provided, however, that the right to terminate this Agreement
under this Section 8.01(a) shall not be available to any party whose failure to
fulfill any obligation under this Agreement shall have been the cause of, or
shall have resulted in, the failure of the Closing to occur on or prior to such
date;


(b)           by the Purchaser, if the Bidding Procedures Order has not been
entered by October 20, 2016;
 
59

--------------------------------------------------------------------------------



(c)           by the Purchaser on or prior to November 4, 2016, if the Purchaser
is not satisfied, in its sole and absolute discretion, with the results of its
due diligence review and findings or the information contained in the Disclosure
Schedules;


(d)           by either the Purchaser or the Sellers, immediately upon the
issuance of a final and unappealable order, decree, or ruling or any other
action by a Governmental Authority to restrain, enjoin or otherwise prohibit the
Transfer of the Purchased Assets contemplated hereby;


(e)           by either the Purchaser or the Sellers (i) upon approval by the
Bankruptcy Court of a transaction with an Alternate Purchaser (an “Alternate
Transaction”); (ii) if the Sellers shall withdraw the Sale Motion or file any
motion or other action before the Bankruptcy Court that is inconsistent with the
consummation of the Transactions with Purchaser, (iii) upon acceptance by the
Sellers of an Alternate Transaction; or (iv) if the Purchaser is not declared
the winning bidder upon completion of the Auction;


(f)           by the Purchaser if, prior to the Closing Date, the Chapter 11
Cases are converted into cases under Chapter 7 of the Bankruptcy Code or
dismissed, or if a trustee or examiner with expanded powers is appointed in the
Chapter 11 Cases; provided, however, that if the Chapter 11 Cases are dismissed
or converted to cases under Chapter 7 of the Bankruptcy Code because of the
Purchaser’s failure to pay all obligations under this Agreement, then the
Purchaser shall not be permitted to terminate this Agreement;


(g)           by the Purchaser if there shall be excluded from the Purchased
Assets any Assigned Contract that is not assignable or transferable pursuant to
the Bankruptcy Code or otherwise without the consent of any Person other than
Sellers, to the extent that such consent shall not have been given prior to the
Closing and such Assigned Contract, in the opinion of the Purchaser in its
reasonable discretion, prevents it from effectively operating the Business;


(h)           by the Purchaser by written notice to the Sellers (i) if any event
occurs or condition exists which would render impossible the satisfaction of one
or more conditions to the obligations of the Purchaser to consummate the
transactions contemplated by this Agreement as set forth in Section 7.02, or
(ii) in accordance with Section 5.03;


(i)           by the Purchaser if there has occurred a material
misrepresentation or other material breach by any Seller of its representations,
warranties or covenants set forth herein or in any Ancillary Agreement;
provided, however, that if such breach is susceptible to cure, subject to
Section 8.01(a), the breaching party or parties shall have twenty (20) calendar
days after receipt of written notice (which notice includes a summary
description of such breach) from the Purchaser of its intention to terminate
this Agreement if such breach continues in which to cure such breach;


(j)           by the Purchaser (i) upon the consummation of any transaction or
series of transactions pursuant to which the Sellers or their respective
Affiliates reorganize the Business, or (ii) if all or substantially all of the
Sellers’ assets relating to the Business are sold, disposed of, or otherwise
liquidated to a purchaser (the “Alternate Purchaser”) other than in a sale to
the Purchaser pursuant to the transactions contemplated by this Agreement;
 
60

--------------------------------------------------------------------------------



(k)           by the Purchaser if there has occurred a Material Adverse Effect
with respect to the Business;


(l)           by the mutual written consent of each of the Sellers and the
Purchaser; or


(m)           by the Purchaser, following a Termination Event (as such term is
defined under the DIP Financing Order), provided that such Termination Event
occurs on or prior to the Closing Date.


Section 8.02           Effect of Termination.


(a)           In the event that this Agreement shall be terminated pursuant to
Section 8.01, all further obligations of the parties hereto under this Agreement
shall terminate; provided, that the obligations of the parties hereto contained
in Section 5.11, Section 10.01 through Section 10.15 and this Section 8.02 shall
survive any such termination.


(b)           If this Agreement is terminated by the Purchaser pursuant to
Section 8.01(e) or pursuant to Section 8.01(j), the Sellers will pay to
Purchaser in immediately available funds a break-up fee to Purchaser of $315,000
plus expenses incurred by the Purchaser in an amount not to exceed $225,000 (the
“Break-Up Protection”), or such other amounts agreed to by the Purchaser in the
Bidding Procedures Order, which payment shall be authorized by the Bankruptcy
Court in the Bidding Procedures Order. Notwithstanding anything to the contrary,
the Break-Up Protection shall be due and paid no later than thirty (30) days
after the Sellers accept an Alternate Transaction.


(c)           In furtherance of the foregoing, the obligations of the Sellers
under Section 8.02 shall be joint and several amongst the Sellers, their estates
and any party that acquires an interest in any of the Purchased Assets and the
Break-Up Protection shall constitute an allowed administrative expense against
the Sellers and their estates. The Sellers agree and acknowledge that the
Purchaser has, in reliance on the availability of the payment, reimbursement and
procedures set forth in this Agreement, researched the value of the Purchased
Assets, has expended and will expend substantial resources and funds in
connection with a purchase of the Purchased Assets, and is willing to serve as a
“stalking horse” in connection with the proposed sale of the Assets for purposes
of promoting competitive bidding that otherwise would not have been made. The
Sellers acknowledge that the Purchaser has, by submitting the bid embodied in
this Agreement, provided a benefit to the Sellers’ bankruptcy estates by
increasing the likelihood that the price at which the Purchased Assets are sold
or otherwise disposed will reflect their true worth and that absent the
agreements regarding the payments contemplated by this Section 8.02, the Sellers
may lose the opportunity to obtain the highest and best available offer in
respect of the Assets.


ARTICLE IX
NON-SURVIVAL OF REPRESENTATIONS AND WARRANTIES


Section 9.01           Non-Survival of Representations and Warranties. The
representations and warranties of the parties hereto contained in this Agreement
shall terminate at the Closing, or upon termination of this Agreement pursuant
to Section 8.01, and, following the Closing or the termination of this
Agreement, as the case may be, no party hereto shall make any claim whatsoever
for any breach of any such representation or warranty. Except as otherwise
provided herein, each covenant and agreement of the parties hereto contained in
this Agreement or in any Ancillary Agreement shall survive the execution and
delivery of this Agreement and the Closing in accordance with its terms until a
claim thereon is barred by the applicable statute of limitations.
 
61

--------------------------------------------------------------------------------



ARTICLE X
GENERAL PROVISIONS


Section 10.01         Expenses. Except as otherwise specified in this Agreement
(including 5.16(c) and 8.02(b)), all costs and expenses, including fees and
disbursements of counsel, financial advisors, accountants and other advisors,
incurred in connection with this Agreement and the Transactions shall be paid by
the party incurring such costs and expenses, subject to Bankruptcy Court
approval, whether or not the Closing shall have occurred. As between the
Purchaser and the Sellers, the Sellers shall bear all of the costs of
administration of the Chapter 11 Cases.


Section 10.02         Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by facsimile
or registered or certified mail (postage prepaid, return receipt requested) to
the respective parties hereto at the following addresses (or at such other
address for any party as shall be specified by such party in a notice given in
accordance with this Section 10.02:


(a)           if to the Sellers:


Cosi, Inc.
294 Washington Street
Suite 510
Boston, Massachusetts 02108
Attention: Patrick Bennett


with a copy to:


Mirick, O’Connell, DeMallie & Lougee, LLP
1800 West Park Drive, Suite 400
Westborough, MA 01581
Attention: Joseph H. Baldiga
Facsimile: (508) 983-6232


(b)           if to the Purchaser:


LIMAB LLC
c/o AB Value Management LLC
84 Elm Street
Westfield, New Jersey 07090
Attention: David Polonitza
Facsimile: (908) 233-1793
 
62

--------------------------------------------------------------------------------



with a copy to:


Milfam II, L.P.
3300 S. Dixie Highway, Suite 1-365
West Palm Beach, FL 33405
Attention: Eric Fangmann
E-Fax: (619) 923-2908


with a copy to:


Vinson & Elkins LLP
666 Fifth Avenue
26th Floor
New York, New York 10019
Attention: Steven M. Abramowitz
                   Lawrence S. Elbaum
Facsimile: (917) 849-5381


with a copy to:


O’Melveny & Myers LLP
400 South Hope Street
18th Floor
Los Angeles, CA 90071
Attention: Steve Warren
Facsimile: (213) 430-6407


Section 10.03         Public Announcements. Neither the Purchaser, on the one
hand, nor the Sellers, on the other hand, shall make, or cause to be made, any
press release or public announcement in respect of this Agreement or the
Transactions, or otherwise communicate with any news media without the prior
written consent of the Sellers or the Purchaser, respectively, except as
otherwise required by Law, applicable stock exchange regulation or in filings in
the Bankruptcy Court or office of the United States trustee, and the parties to
this Agreement shall cooperate as to the timing and contents of any such press
release, public announcement or communication.


Section 10.04         Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any Law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect for so long as the economic or
legal substance of the Transactions is not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the Transactions are consummated as originally contemplated to the
greatest extent possible.
 
63

--------------------------------------------------------------------------------



Section 10.05         Entire Agreement. This Agreement (including the Exhibits
hereto) and the Ancillary Agreements constitute the entire agreement of the
parties hereto with respect to the subject matter hereof and thereof and
supersede all prior agreements and undertakings, both written and oral, among
the Sellers and the Purchaser with respect to the subject matter hereof and
thereof


Section 10.06        Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors (including any trustee, receiver, receiver-manager, interim receiver
or monitor or similar officer appointed in respect of the Sellers in the Chapter
11 Cases) and permitted assigns, but shall not be assignable or delegable by the
Sellers without the prior written consent of the Purchaser and by Order of the
Bankruptcy Court. The Purchaser may assign this Agreement or any of its rights
or obligations hereunder to any one or more Affiliates or other designated
entities without the consent of the Sellers and the Purchaser shall have no
further liability in respect of the rights or obligations so assigned; provided
that such assignee shall assume all such rights or obligations of the Purchaser
hereunder. The Sellers agree to enter into such amendments to, or restatements
of, this Agreement and the exhibits hereto as may be reasonably required to give
effect to this Section 10.06, so long as such amendments or restatements do not
adversely affect the rights of Sellers hereunder or thereunder.


Section 10.07         Non-Recourse.


(a)           No past, present or future director, officer, employee,
incorporator, member, partner, stockholder, agent, attorney or representative of
the Purchaser in such capacity, shall have any liability to any Seller for any
obligations or liabilities of the Purchaser under this Agreement or for any
claim based on, in respect of, or by reason of, the transactions contemplated
hereby.


(b)           No past, present or future director, officer, employee,
incorporator, member, partner, stockholder, agent, attorney or representative of
any Seller, in such capacity, shall have any liability to the Purchaser for any
obligations or liabilities of such Seller under this Agreement or for any claim
based on, in respect of, or by reason of, the transactions contemplated hereby.


Section 10.08         Amendment. This Agreement may not be amended or modified
except (a) (i) by an instrument in writing signed by, or on behalf of, the
Sellers and the Purchaser or (ii) by a waiver in accordance with Section 10.09;
and, (b) to the extent such amendment or modification is material, by an Order
of the Bankruptcy Court.


Section 10.09        Waiver. Any Seller, on the one hand, or the Purchaser, on
the other hand, may: (a) extend the time for the performance of any of the
obligations or other acts of the other; (b) waive any inaccuracies in the
representations and warranties of the other contained herein or in any document
delivered by the other pursuant hereto; or (c) waive compliance with any of the
agreements or obligations of the other contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement. The failure of any party hereto to assert any of its rights hereunder
shall not constitute a waiver of any of such rights.
 
64

--------------------------------------------------------------------------------



Section 10.10         No Third Party Beneficiaries. This Agreement shall be
binding upon and inure solely to the benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever, including any
rights of employment for any specified period, under or by reason of this
Agreement.


Section 10.11         Governing Law. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of New York and, to the
extent applicable, the Bankruptcy Code. The parties hereto agree that the
Bankruptcy Court shall be the exclusive forum for enforcement of this Agreement
or the Transactions and (only for the limited purpose of such enforcement)
submit to the jurisdiction thereof; provided that if the Bankruptcy Court
determines that it does not have subject matter jurisdiction over any action or
proceeding arising out of or relating to this Agreement, then each party: (a)
agrees that all such actions or proceedings shall be heard and determined in a
Massachusetts federal court sitting in The City of Boston; (b) irrevocably
submits to the jurisdiction of such court in any such action or proceeding; (c)
consents that any such action or proceeding may be brought in such courts and
waives any objection that such party may now or hereafter have to the venue or
jurisdiction or that such action or proceeding was brought in an inconvenient
court; and (d) agrees that service of process in any such action or proceeding
may be effected by providing a copy thereof by any of the methods of delivery
permitted by Section 10.02 to such party at its address as provided in Section
10.02; provided that nothing herein shall affect the right to effect service of
process in any other manner permitted by Law.


Section 10.12         Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS. EACH OF
THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.12.


Section 10.13         Currency. Unless otherwise specified in this Agreement,
all references to currency, monetary values and dollars set forth herein shall
mean United States (U.S.) dollars and all payments hereunder shall be made in
United States dollars.
 
65

--------------------------------------------------------------------------------



Section 10.14         Construction. The parties hereto and their respective
legal counsel participated in the preparation of this Agreement, and therefore,
this Agreement shall be construed neither against nor in favor of any of the
parties hereto, but rather in accordance with the fair meaning thereof.


Section 10.15         Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.


Remainder of page intentionally left blank.
 
66

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Sellers and the Purchaser have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.



 
PURCHASER
       
LIMAB LLC
       
By:
/s/ ANDREW BERGER
   
Name: Andrew Berger
   
Title: Manager



Signature Page to Asset Purchase Agreement
 

--------------------------------------------------------------------------------






 
SELLERS
       
COSI, INC.
       
By:
/s/ PATRICK BENNETT
   
Name: Patrick Bennett
   
Title: Interim CEO & President
       
HEARTHSTONE PARTNERS, LLC
       
By:
/s/ PATRICK BENNETT
   
Name: Patrick Bennett
   
Title: Interim CEO & President
       
HEARTHSTONE ASSOCIATES, LLC
       
By:
/s/ PATRICK BENNETT
   
Name: Patrick Bennett
   
Title: Interim CEO & President
       
XANDO COSI MARYLAND, INC.
       
By:
/s/ PATRICK BENNETT
   
Name: Patrick Bennett
   
Title: Interim CEO & President
       
COSI SANDWICH BAR, INC.
       
By:
/s/ PATRICK BENNETT
   
Name: Patrick Bennett
   
Title: Interim CEO & President



Signature Page to Asset Purchase Agreement
 

--------------------------------------------------------------------------------





EXHIBIT A


FORM OF ASSIGNMENT OF INTELLECTUAL PROPERTY


This Intellectual Property Assignment (this “Assignment”), dated as of [__],
2016, is being entered into by and among LIMAB LLC,2 a Delaware limited
liability company (“Assignee”), Cosi, Inc., a Delaware corporation, Hearthstone
Partners, LLC, a Massachusetts limited liability company, Hearthstone
Associates, LLC, a Massachusetts limited liability company, Xando Cosi Maryland,
Inc., a Maryland corporation, and Cosi Sandwich Bar, Inc., a Delaware
corporation (collectively, the “Assignors,” and each individually an
“Assignor”). Each of the parties to this Assignment is sometimes referred to
individually in this Assignment as a “Party,” and all of the parties to this
Assignment are sometimes collectively referred to in this Assignment as the
“Parties.”


The Assignors and Assignee have entered into that certain Asset Purchase
Agreement dated as of October 18, 2016 (the “Purchase Agreement”).


Pursuant to the Purchase Agreement, the Assignors have agreed to assign to the
Assignee all of their right, title and interest in and to the Transferred
Intellectual Property, including the patents and patent applications set forth
on the attached Schedule 1 (collectively, the “Patents”), the Internet domain
names set forth on the attached Schedule 2 (collectively, the “Domain Names”),
the trademark(s) and/or service mark(s) applications and registrations set forth
on the attached Schedule 3 (collectively, the “Trademarks”), the copyright(s)
and/or copyright applications and registrations set forth in the attached
Schedule 4 (collectively, the “Copyrights”), and the Assignee has agreed to
acquire all right, title and interest in and to the Transferred Intellectual
Property.


[The exchange set forth in this Assignment is part of a reorganization that is
intended to qualify as a “reorganization” pursuant to Section 368(a)(1)(G) of
the Internal Revenue Code of 1986, as amended and this Assignment of Trademarks
agreement is intended to constitute part of the “plan of reorganization” as
defined in Treasury Regulation Section 1.368-2(g).]3


In consideration of the mutual promises herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:


1.            Definitions. Capitalized terms used in this Assignment but not
defined in this Assignment have the meaning ascribed to them in the Purchase
Agreement.


2.            Construction. In this Assignment, unless a clear contrary
intention appears: (a) the singular includes the plural and vice versa; (b)
reference to a Person includes such Person’s successors and assigns but, in the
case of a Party, only if such successors and assigns are permitted by this
Assignment, and reference to a Person in a particular capacity excludes such
Person in any other capacity; (c) references to any Schedule, Section,
subsection and other subdivision refer to the corresponding Schedules, Sections,
subsections and other subdivisions of this Assignment unless expressly provided
otherwise; (d) references in any Section or definition to any clause means such
clause of such Section or definition; (e) “hereunder,” “hereof,” “hereto” and
words of similar import are references to this Assignment as a whole and not to
any particular provision of this Assignment; (f) the word “or” is not exclusive,
and the word “including” (in its various forms) means “including without
limitation”; (g) references to “days” are to calendar days; and (h) all
references to money refer to the lawful currency of the United States. The
Section titles and headings in this Assignment are inserted for convenience of
reference only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Assignment.


Exhibit A to Asset Purchase Agreement

___________________________
2 Note: Newco and/or its subsidiaries will be the acquiror if the Purchaser
provides the Reorganization Notice in accordance with the terms of the Purchase
Agreement.
 
3 Note: To be included only if the Purchaser provides the Reorganization Notice
in accordance with the terms of the Purchase Agreement.

--------------------------------------------------------------------------------



3.            Assignment. The Assignors hereby, absolutely and unconditionally,
convey, sell, assign, transfer, grant and set over unto the Assignee, all of the
Assignors’ worldwide rights, title and interest and benefit in and to the
Transferred Intellectual Property, together the right to all past, present and
future income, royalties, damages and payments due with respect to the foregoing
and all rights of action, both at Law and in equity with respect thereto,
including all rights to sue, settle any claims, and collect all damages for any
past, present, or future infringement or misappropriation of the Transferred
Intellectual Property, including the goodwill of the Business connected to the
use of any of the Transferred Intellectual Property, the same to be held and
enjoyed by the Assignee, its successors and assigns forever, as fully and
entirely as the same could have been held and enjoyed by the Assignors if this
sale had not been made and the Assignee does hereby accept such sale,
assignment, transfer, grant, conveyance and set over.


4.            Recordation. The Assignors authorize and request the U.S. Patent
and Trademark Office and the Internet Corporation for Assigned Names and
Numbers, or any foreign equivalent thereto, and any other Governmental Authority
to record the Assignee as owner of the Transferred Intellectual Property and of
the entire title and interest in, to and under the same, for the use and
enjoyment of the Assignee, its successors, assigns and other legal
representatives. The Assignors shall take such steps and actions following the
date hereof, including the execution of any documents or other similar items, to
ensure that the Transferred Intellectual Property is properly assigned to the
Assignee, or any assignee or successor thereto.


5.            Cooperation. The Assignors hereby covenant and agree that they
will communicate to the Assignee, its successors, legal representatives and
assigns, any material facts (including information relating to use or non-use,
enforceability, or infringement of the Transferred Intellectual Property) known
to the Assignors with respect to the Transferred Intellectual Property and
testify in any legal proceeding, sign all lawful papers, execute all
applications (including, but not limited to, powers of attorney, specific
assignments, transfers and assurances), make all rightful oaths and use
reasonable best efforts at the request of the Assignee to aid the Assignee, its
successors, legal representatives and assigns in obtaining and enforcing
protection for the Transferred Intellectual Property and in enjoying the full
benefits thereof. The Assignors hereby constitute and appoint the Assignee the
true and lawful attorney of the Assignors to act as the Assignors’
attorney-in-fact solely for the purpose of executing any documents and taking
all necessary steps to cause the Assignors to perform any of the Assignors’
obligations set forth in this Assignment.


Exhibit A to Asset Purchase Agreement
 

--------------------------------------------------------------------------------



6.            Governing Law. This Assignment shall be governed by, and construed
in accordance with, the Laws of the State of New York and, to the extent
applicable, the Bankruptcy Code. The parties hereto agree that the Bankruptcy
Court shall be the exclusive forum for enforcement of this Assignment or the
Transactions contemplated by the Purchase Agreement, and (only for the limited
purpose of such enforcement) submit to the jurisdiction thereof; provided that
if the Bankruptcy Court determines that it does not have subject matter
jurisdiction over any action or proceeding arising out of or relating to this
Assignment, then each party: (a) agrees that all such actions or proceedings
shall be heard and determined in a New York federal court sitting in The City of
New York; (b) irrevocably submits to the jurisdiction of such court in any such
action or proceeding; (c) consents that any such action or proceeding may be
brought in such courts and waives any objection that such party may now or
hereafter have to the venue or jurisdiction or that such action or proceeding
was brought in an inconvenient court; and (d) agrees that service of process in
any such action or proceeding may be effected by providing a copy thereof by any
of the methods of delivery permitted by the Purchase Agreement to such party at
its address as provided in the Purchase Agreement; provided that nothing herein
shall affect the right to effect service of process in any other manner
permitted by Law.


7.            Successor and Assigns. This Assignment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors
(including any trustee, receiver, receiver-manager, interim receiver or monitor
or similar officer appointed in respect of the Assignors in the Chapter 11
Cases) and permitted assigns, but shall not be assignable or delegable by the
Assignors without the prior written consent of the Assignee and by Order of the
Bankruptcy Court. The Assignee may assign this Assignment or any of its rights
or obligations hereunder to any Affiliates or financing sources of the Assignee
without the consent of the Assignors and the Assignee shall have no further
liability in respect of the rights or obligations so assigned; provided that
such assignee shall assume all such rights or obligations of the Assignee
hereunder. The Assignors agree to enter into such amendments to, or restatements
of, this Assignment and the exhibits hereto as may be reasonably required to
give effect to this Section 10.06, so long as such amendments or restatements do
not adversely affect the rights of Assignors hereunder or thereunder.


8.            Counterparts. This Assignment may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.


Signature page follows.


Exhibit A to Asset Purchase Agreement
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Assignors and the Assignee have executed this Assignment
as of the day and year first above written.4



 
ASSIGNEE:
       
LIMAB LLC
       
By:
 
   
Name: Andrew Berger
   
Title: Manager



Exhibit A to Asset Purchase Agreement
 


___________________________
4 NTD: Notarization should be added if any international registered IP will be
assigned.

--------------------------------------------------------------------------------






 
ASSIGNORS:
       
Cosi, Inc.
       
By:
 
   
Name: Patrick Bennett
   
Title: Interim CEO & President
       
Hearthstone Partners, LLC
       
By:
 
   
Name: Patrick Bennett
   
Title: Interim CEO & President
       
Hearthstone Associates, LLC
       
By:
 
   
Name: Patrick Bennett
   
Title: Interim CEO & President
       
Xando Cosi Maryland, Inc.
       
By:
 
   
Name: Patrick Bennett
   
Title: Interim CEO & President
       
Cosi Sandwich Bar, Inc.
       
By:
 
   
Name: Patrick Bennett
   
Title: Interim CEO & President



Exhibit A to Asset Purchase Agreement


--------------------------------------------------------------------------------



EXHIBIT B


FORM OF ASSIGNMENT OF LEASED REAL PROPERTY


This Assignment of Lease (this “Agreement”) is entered into as of [●], 2016,
between ______________________________, a ______________ (“Assignor”), and
_________________________, a ____________________ (“Assignee”)9.


RECITALS:


A.            Assignor, as lessee, and _________________________, a
_________________ (“Landlord”), as lessor, entered into the [Lease Agreement],
dated as of __________________ (the “Lease”), [OR if the Lease has been
previously amended, use the following: (the “Original Lease”). The Original
Lease, as amended by ________________, is referred to herein as the “Lease”].
Under the Lease, Landlord is leasing to Assignor certain premises located at
________________________________, as more fully described in the Lease.
Capitalized terms used herein but not defined shall be given the meanings
assigned to them in the Original Lease.


B.            Assignor desires to assign to Assignee all of Assignor’s interest
in the Lease, and Assignee desires to assume all of Assignor’s obligations under
the Lease, subject to the terms and conditions contained herein.


C.            The assignment and assumption set forth in this Assignment is part
of a reorganization that is intended to qualify as a “reorganization” pursuant
to Section 368(a)(1)(G) of the Internal Revenue Code of 1986, as amended and
this Lease Assignment and Assumption agreement is intended to constitute part of
the “plan of reorganization” as defined in Treasury Regulation Section
1.368-2(g).]10


AGREEMENTS:


For valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties hereto agree as follows:


1.            Assignment. Effective as of 11:59 p.m. on ____________________,
20__ (the “Effective Time”), Assignor hereby assigns to Assignee all of
Assignor’s rights, title and interest in the Lease.


2.            Assumption of Liabilities. Assignee hereby assumes all of the
obligations of the Tenant under the Lease arising on and after the Effective
Time.


Exhibit B to Asset Purchase Agreement
 


___________________________
9 Note: Newco and/or its subsidiaries will be the assignee if the Purchaser
provides the Reorganization Notice in accordance with the terms of the Purchase
Agreement.
 
10 Note: To be included only if the Purchaser provides the Reorganization Notice
in accordance with the terms of the Purchase Agreement.

--------------------------------------------------------------------------------



3.            Notices; No Electronic Records. All notices and other
communications given pursuant to this Agreement shall be in writing and shall be
(2) mailed by first class, United States mail, postage prepaid, certified, with
return receipt requested, and addressed to the parties hereto at the address
listed below, (3) hand delivered to the intended addressee, (4) sent by
nationally recognized overnight courier, or (5) sent by facsimile transmission
followed by a confirmatory letter. Notice sent by certified mail, postage
prepaid, shall be effective three business days after being deposited in the
United States mail; all other notices shall be effective upon delivery to the
address of the addressee. Assignor and Assignee hereby agree not to conduct the
transactions or communications contemplated by this Agreement, by electronic
means, except by facsimile transmission as specifically set forth in this
Section (ii); nor shall the use of the phrase “in writing” or the word “written”
be construed to include electronic communications except by facsimile
transmissions as specifically set forth in this Section (ii). The parties hereto
may change their addresses by giving notice thereof to the other in conformity
with this provision.



 
Assignor:
 
 
     
 
 
     
 
 
     
 
 
     
Attention:
 
     
Facsimile:
 
             
with a copy to:
 
 
     
 
 
     
 
 
     
 
 
     
Attention:
 
     
Facsimile:
 
             
Assignee:
 
 
     
 
 
     
 
 
     
 
 
     
Attention:
 
     
Facsimile:
 
             
with a copy to:
 
 
     
 
 
     
 
 
     
 
 
     
Attention:
 
     
Facsimile:
 
 



4.            Binding Effect; Governing Law. The Lease shall remain in full
effect and this Agreement shall be binding upon Assignor and Assignee and their
respective successors and assigns. This Agreement shall be governed by the laws
of the state in which the property subject to the Lease is located.


Exhibit B to Asset Purchase Agreement
 

--------------------------------------------------------------------------------



5.            Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be an original and all of which shall
constitute one document.


THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.


Exhibit B to Asset Purchase Agreement
 

--------------------------------------------------------------------------------



Executed as of the date first written above.


ASSIGNOR:           _____________________, a _________________


By:
Name:
Title:


ASSIGNEE:           _____________________, a _________________


By:
Name:
Title:


Exhibit B to Asset Purchase Agreement
 

--------------------------------------------------------------------------------



EXHIBIT C


FORM OF BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (this
“Agreement”), dated as [●], 2016 (the “Effective Date”) is entered into by and
between Cosi, Inc., a Delaware corporation, Hearthstone Partners, LLC, a
Massachusetts limited liability company, Hearthstone Associates, LLC, a
Massachusetts limited liability company, Xando Cosi Maryland, Inc., a Maryland
corporation, and Cosi Sandwich Bar, Inc., a Delaware corporation (each, a
“Seller” and collectively, the “Sellers”), on the one hand, in favor of
[LIMAB/Newco],11 a Delaware limited liability company (“Purchaser”), on the
other hand. Capitalized terms used but not defined herein shall have the
meanings specified in the Purchase Agreement (as defined below).


RECITALS:


WHEREAS, Purchaser and Sellers have entered into that certain Purchase and Sale
Agreement, dated as of October 18, 2016 (the “Purchase Agreement”), pursuant to
which Sellers have agreed to sell, convey, assign, transfer and deliver unto
Purchaser, and Purchaser has agreed to purchase from Sellers, substantially all
of the assets of Sellers (as more particularly set forth on Annex A hereto, the
“Purchased Assets”), but specifically excluding those assets set forth on Annex
B hereto (the “Excluded Assets”);


WHEREAS, pursuant to the Purchase Agreement, Purchaser will not assume any
Liabilities of Sellers other than the Assumed Liabilities, as more particularly
set forth on Annex C hereto;


WHEREAS, as consideration for the conveyance of the Purchased Assets to
Purchaser, Purchaser has paid to Sellers the Purchase Price


WHEREAS, Sellers desire to deliver to Purchaser such instruments of sale,
conveyance, assignment, transfer and delivery as shall be effective to sell,
convey, assign, transfer and deliver to Purchaser the Purchased Assets; and


[WHEREAS, the assignment and assumption set forth in this Assignment is part of
a reorganization that is intended to qualify as a “reorganization” pursuant to
Section 368(a)(1)(G) of the Internal Revenue Code of 1986, as amended and this
Assignment and Assumption agreement is intended to constitute part of the “plan
of reorganization” as defined in Treasury Regulation Section 1.368-2(g).]12


Exhibit C to Asset Purchase Agreement
 


___________________________
11 Note: Newco and/or its subsidiaries will be the acquiror if the Purchaser
provides the Reorganization Notice in accordance with the terms of the Purchase
Agreement.
 
12 Note: To be included only if the Purchaser provides the Reorganization Notice
in accordance with the terms of the Purchase Agreement.

--------------------------------------------------------------------------------



NOW, THEREFORE, for and in consideration of the Purchase Price and other good
and valuable consideration, the receipt and sufficiency of which are expressly
confessed and acknowledged, and intending to be legally bound hereby, Seller and
Purchaser agree as follows:


AGREEMENTS:


1.            SALE AND ASSIGNMENT.


(a)           For good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, Sellers hereby sell, convey, assign, transfer and
deliver unto Purchaser and its successors and assigns, free and clear of all
Liens, the Purchased Assets, including, without limitation, those assets listed
on Annex A attached hereto, but not including any of the assets listed on Annex
B; TO HAVE AND TO HOLD such Purchased Assets, with all appurtenances thereto,
unto Purchaser and its successors and assigns forever.


(b)           Purchaser hereby purchases and accepts the Purchased Assets
effective as of the Effective Date.


2.            ASSUMPTION OF LIABILITIES. PURCHASER DOES NOT ASSUME AND SHALL
HAVE NO LIABILITY WHATSOEVER WITH RESPECT TO ANY LIABILITIES OF SELLERS OR ANY
OTHER OBLIGATION OR LIABILITY IN RESPECT OF THE PURCHASED ASSETS WHETHER KNOWN
OR UNKNOWN, DISCLOSED OR UNDISCLOSED, MATURED OR UNMATURED, CONTINGENT OR
OTHERWISE, EXCEPT FOR THE ASSUMED LIABILITIES.


3.            DISCLAIMER OF WARRANTIES.


(a)           SELLERS ARE CONVEYING THE PURCHASED ASSETS WITHOUT REPRESENTATION
OR WARRANTY, EXCEPT AS PROVIDED IN THE PURCHASE AGREEMENT.


(b)           Sellers and Purchaser agree that the disclaimers contained in
Section 3(a) herein, are “conspicuous” disclaimers. Any covenant implied by
statute or law by use of the words “grant,” “contribute,” “transfer,” “assign”
or “convey” or any of them are hereby expressly disclaimed, waived and
regulated.


4.            GENERAL PROVISIONS.


(a)           Binding Effect. This Agreement shall be binding on and inure to
the benefit of Sellers, Purchaser and their respective successors and assigns,
and no provisions of this Agreement shall be deemed to confer upon any other
persons any remedy, claim, liability, reimbursement, cause of action or other
right.


(b)           Governing Law. The Parties stipulate that this Agreement has been
entered into in the State of New York. This Agreement shall be construed and
interpreted and the rights of the Parties governed by the internal laws of the
State of New York, without regard to any conflict of law or choice of law
principles that would apply the substantive law of another jurisdiction.


Exhibit C to Asset Purchase Agreement
 

--------------------------------------------------------------------------------



 (c)           Amendment, Modification and Waiver. None of the provisions of
this Agreement may be waived, changed, supplemented or altered except in a
signed writing by the party against whom enforcement of the same is sought. No
waiver of any provision of this Agreement shall constitute a waiver of any other
provision (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.


(d)           Further Assurances. Sellers agree, upon the request of Purchaser,
to execute, acknowledge and deliver such further conveyances, notices,
assignments, releases and acceptances and such other instruments and to take all
and every such further action as may be reasonably necessary or appropriate to
obtain any necessary consents or more fully to assure to Purchaser or its
successors or assigns, all of the properties, rights, titles, interests,
estates, remedies, powers and privileges by this instrument granted, bargained,
sold, conveyed, assigned, transferred and delivered, or otherwise vested in
Purchaser or intended so to be.


(e)           Interpretation. In the event that one or more provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.


(f)           No Third Party Rights. The provisions of this Agreement are
intended to bind Purchaser and Sellers and their successors and permitted
assigns as to each other and are not intended to and do not create rights in any
other person or confer upon any other person any benefits, rights or remedies
and no person is or is intended to be a third party beneficiary of any of the
provisions of this Agreement.


(g)           Entire Agreement. This Agreement, together with the Purchase
Agreement, constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties hereto with respect to the subject
matter hereof. In the event of a conflict or inconsistencies between the terms
and conditions of this Agreement and the Purchase Agreement, the terms and
conditions of the Purchase Agreement shall control.


(h)           Counterparts. This Agreement may be executed and delivered in one
or more counterparts, all of which will be considered one and the same agreement
and will become effective when one or more counterparts have been signed by each
of the parties and delivered to the other party. Facsimile or scanned and
emailed transmission shall be deemed the same as delivery of an original, shall
have the same force and effect as manually-signed originals and shall be binding
on the parties hereto. At the request of any party hereto, the parties hereto
will confirm facsimile or scanned and emailed transmissions by signing a
duplicate original document.


Signatures appear on the following page.


Exhibit C to Asset Purchase Agreement
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Sellers and Purchaser have duly executed and delivered this
Agreement to be effective as of the Effective Date.



 
PURCHASER
       
LIMAB LLC
       
By:
 
   
Name: Andrew Berger
   
Title: Manager



Exhibit C to Asset Purchase Agreement
 

--------------------------------------------------------------------------------




 
SELLERS
       
COSI, INC.
       
By:
 
   
Name: Patrick Bennett
   
Title: Interim CEO & President
       
HEARTHSTONE PARTNERS, LLC
       
By:
 
   
Name: Patrick Bennett
   
Title: Interim CEO & President
       
HEARTHSTONE ASSOCIATES, LLC
       
By:
 
   
Name: Patrick Bennett
   
Title: Interim CEO & President
       
XANDO COSI MARYLAND, INC.
       
By:
 
   
Name: Patrick Bennett
   
Title: Interim CEO & President
       
COSI SANDWICH BAR, INC.
       
By:
 
   
Name: Patrick Bennett
   
Title: Interim CEO & President



Exhibit C to Asset Purchase Agreement
 

--------------------------------------------------------------------------------

 
EXHIBIT D


SELLERS’ DISCLOSURE SCHEDULES


DATED OCTOBER [●], 2016


These Sellers’ Disclosure Schedules (the “Disclosure Schedules”) have been
prepared and delivered by Cosi, Inc., a Delaware corporation, Hearthstone
Partners, LLC, a Massachusetts limited liability company, Hearthstone
Associates, LLC, a Massachusetts limited liability company, Xando Cosi Maryland,
Inc., a Maryland corporation, and Cosi Sandwich Bar, Inc., a Delaware
corporation (each a “Seller” and collectively, the “Sellers”), pursuant to that
certain Asset Purchase Agreement, dated October 18, 2016, (the “Purchase
Agreement”), by and among the Sellers and LIMAB LLC, a Delaware limited
liability company (the “Purchaser”). These Disclosure Schedules are incorporated
by reference into and made a part of the Purchase Agreement.


Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Purchase Agreement. The heading and section
references in the Disclosure Schedules refer to the corresponding sections of
the Purchase Agreement and are inserted only for convenience and are not
intended and do not alter the meaning of any provision of the Purchase
Agreement. References in the Disclosure Schedules to any other document,
agreement or instrument are not intended to be full descriptions of any such
document, agreement or instrument, and are qualified in their entirety by
reference thereto.


No reference to or disclosure of any item or other matter in the Disclosure
Schedules shall be construed as an admission or indication that such item or
other matter is material, or that such item or other matter is required to be
referred to or disclosed in the Disclosure Schedules. No disclosure in the
Disclosure Schedules relating to any possible breach or violation of any
agreement, law or regulation shall be construed as an admission or indication
that any such breach or violation exists or has actually occurred.


The information provided in the Disclosure Schedules is intended to qualify and
limited the specific representations, warranties, and covenants of the Sellers
contained in the Purchase Agreement to the extent, but only to the extent,
provided by the Purchase Agreement. Such information is being provided solely
for the purpose of making the required disclosures under the Purchase Agreement,
and shall not be deemed to expand in any way the scope of any of the
representations, warranties or covenants set forth in the Purchase Agreement. In
disclosing such information, the Sellers expressly do not waive any
attorney-client privilege associated with such information or any protection
afforded by the work product doctrine with respect to any of the matters
disclosed or discussed herein.


Exhibit D to Asset Purchase Agreement
 

--------------------------------------------------------------------------------

 
EXHIBIT E


REORGANIZATION NOTICE


[●], 2016


Cosi, Inc.
294 Washington Street
Suite 510
Boston, Massachusetts 02108
Attention: Patrick Bennett


Reference is hereby made to Asset Purchase Agreement, dated October 18, 2016
(the “Purchase Agreement”), by and among Cosi, Inc., a Delaware corporation,
Hearthstone Partners, LLC, a Massachusetts limited liability company,
Hearthstone Associates, LLC, a Massachusetts limited liability company, Xando
Cosi Maryland, Inc., a Maryland corporation, and Cosi Sandwich Bar, Inc., a
Delaware corporation (each a “Seller” and collectively, the “Sellers”), and
LIMAB LLC, a Delaware limited liability company (the “Purchaser”). Capitalized
terms used herein and not otherwise defined shall have their respective meanings
set forth in the Asset Purchase Agreement.


Purchaser hereby gives the Sellers notice pursuant to Section 5.16 of the
Purchase Agreement that it elects and directs that the transactions contemplated
by the Purchase Agreement be effected pursuant to the Asset Contribution, Equity
Exchange and other transactions described in Section 5.16 of the Purchase
Agreement.



 
PURCHASER
         
LIMAB LLC
         
By:
 
   
Name:
Andrew Berger
   
Title:
Manager



Exhibit E to Asset Purchase Agreement
 

--------------------------------------------------------------------------------



EXHIBIT F


FORM OF GENERAL RELEASE


LIMAB LLC
c/o AB Value Management LLC
84 Elm Street
Westfield, New Jersey 07090
Attention: David Polonitza


[●], 2016



Re:
Release and Waiver pursuant to that certain Purchase Agreement (as defined
below)



To Whom It May Concern:


Reference is hereby made to that certain Asset Purchase Agreement, dated October
18, 2016, (the “Purchase Agreement”), by and among Cosi, Inc., a Delaware
corporation, Hearthstone Partners, LLC, a Massachusetts limited liability
company, Hearthstone Associates, LLC, a Massachusetts limited liability company,
Xando Cosi Maryland, Inc., a Maryland corporation, and Cosi Sandwich Bar, Inc.,
a Delaware corporation (each a “Seller” and collectively, the “Sellers”), and
LIMAB LLC, a Delaware limited liability company (the “Purchaser”). All
capitalized terms used but not defined herein have the meanings given to them in
the Purchase Agreement.


As a condition to the consummation of the transactions contemplated by the
Purchase Agreement, the Sellers have agreed to execute and deliver this release.


Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in order to induce the Purchaser to
consummate the transactions contemplated by the Purchase Agreement, the Sellers
agree as follows:


1.             Effective as of the Closing, each Seller, on behalf of itself and
each of its Affiliates (collectively, the “Releasor Parties”), unconditionally
and irrevocably releases and discharges the Purchaser and each of the
Purchaser’s Affiliates (the “Released Parties”) from, and hereby waives, and is
estopped from claiming, any and all Losses, claims, rights and causes of action
of any kind or nature whatsoever whether arising in contract, tort, statute or
otherwise (collectively, “Claims”) that the Releasor Parties had, now have or
may hereafter have, whether known or unknown, against any of the Released
Parties arising out of any matter, cause or event occurring on or prior to the
date hereof relating to an obligation under the Purchase Agreement; provided,
however, that nothing herein shall operate to release any obligations under the
Purchase Agreement that are, by the express terms thereof, to be performed after
the Closing. Notwithstanding the foregoing, nothing herein shall be deemed to
release AB Opportunity Fund, AB Value Partners or Milfam from any Claims (or
relinquish any of their defenses) in their capacities as holders of the Existing
Notes.


Exhibit F to Asset Purchase Agreement
 

--------------------------------------------------------------------------------



2.             This Release shall be binding on the Releasor Parties and their
respective successors and assigns, and shall inure to the benefit of the
Released Parties and their respective successors and assigns.


3.             No amendment, modification or waiver of any of the provisions of
this release shall be effective against any Seller unless such modification,
amendment or waiver is approved in writing by such Seller and the Purchaser.


4.             This Release shall be governed by and construed in accordance
with the internal Laws of the State of New York, without giving effect to the
principles of conflicts of Laws thereof.


5.             This Release shall be deemed to have been executed and delivered
and given simultaneously with the Closing contemplated by the Purchase
Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


Exhibit F to Asset Purchase Agreement
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this release to be duly executed
and delivered as of the date first written above.



 
COSI, INC.
       
By:
 
 
Name:
Patrick Bennett
 
Title:
Interim CEO & President
       
HEARTHSTONE PARTNERS, LLC
       
By:
 
 
Name:
Patrick Bennett
 
Title:
Interim CEO & President
       
HEARTHSTONE ASSOCIATES, LLC
       
By:
 
 
Name:
Patrick Bennett
 
Title:
Interim CEO & President
       
XANDO COSI MARYLAND, INC.
       
By:
 
 
Name:
Patrick Bennett
 
Title:
Interim CEO & President
       
COSI SANDWICH BAR, INC.
       
By:
 
 
Name:
Patrick Bennett
 
Title:
Interim CEO & President



Exhibit F to Asset Purchase Agreement


--------------------------------------------------------------------------------

 